

Exhibit 10.159


AGREEMENT REGARDING LOAN
(LBUBS 2007-C1; Loan No. 010034718)


AGREEMENT REGARDING LOAN (the "Agreement") is executed and entered into as of
the 24 day of January, 2014 (the "Effective Date"), by and between U.S. BANK
NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND EXISTING
UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL CAPACITY
BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF LB-UBS
COMMERCIAL MORTGAGE TRUST 2007-C1, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-C1 ("Lender"), whose address is c/o LNR Partners, LLC,
1601 Washington Avenue, Suite 700, Miami Beach, Florida 33139, Re: LBUBS
2007-C1; Loan No. 010034718 ("Lender"), EM COLUMBUS II, LLC, a Delaware limited
liability company, ("Borrower") and GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a
Delaware limited partnership ("Glimcher LP" or "Manager"), each having an
address at c/o Glimcher Properties Limited Partnership, 180 East Broad Street,
Columbus, Ohio 43215, Attn: General Counsel.
RECITALS
A.On or about November 20, 2006 (the "Loan Origination Date") Lehman Brothers
Bank, FSB, a federal stock savings bank ("Original Lender") made a loan ("Loan")
in the original principal amount of $43,000,000.00 to Borrower pursuant to the
terms of that certain Loan Agreement (the "Loan Agreement") dated as of the Loan
Origination Date, between Original Lender and Borrower with respect to premises
known as the "Eastland Mall" located at 2740 B Eastland Mall, Columbus, Ohio
43232 (sometimes referred to as the "Original Mall" or the "Original Project").
The Loan is evidenced and/or secured by, inter alia, the Loan Agreement, the
documents described on the attached Exhibit A and any other Loan Documents
described in the Loan Agreement. The Mortgage described on Exhibit A attached
hereto encumbers the Original Project and shall upon recordation of the Spreader
Agreement (defined in Article I below) also encumber the Added Parcel (as
defined in Recital F below). For all purposes, this Agreement and the Spreader
Agreement shall constitute a Loan Document after the Effective Date. Any
capitalized terms utilized in this Agreement and not defined in this Agreement
shall have the meanings set forth in the Loan Agreement as modified by the terms
of the Spreader Agreement.
B.    All of Original Lender's rights, titles and interests in and to the Loan
and the Loan Documents have been transferred and assigned to Lender.
C.    As the result of adverse market and demographic factors beyond Borrower’s
and Manager’s control, and notwithstanding Borrower’s and Manager’s past
operation of the Original Mall in accordance with the best shopping center
management practices, and the use of Borrower’s and Manager’s best efforts to
promote the business of the Original Mall and to keep it fully leased with
appropriate retail tenants, the financial performance of the Original Mall has
suffered materially and adversely in recent years as the result of the loss of
numerous tenants, and growing vacancies

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------



and the Debt Service Coverage Ratio (as defined in the Loan Agreement) has
fallen below 1.10:1.00 (the "Adverse Market Conditions").
D.    Borrower has been funding the deficiencies (the "Shortfalls") between (i)
the Operating Income from the Original Project and (ii) the sum of (a) the Debt
Service Payments due under the Loan Documents plus (b) the Operating Expenses
necessary to continue to comply with the Operating Standard (as defined below)
due in part to the Adverse Market Conditions.
E.    To address the Adverse Market Conditions and to avoid the funding of
Shortfalls indefinitely, Borrower has determined that it is in its best
interests to sell the Original Mall and to focus its efforts now on marketing
and properly positioning the Original Mall for sale to a third party
("Borrower's Business Plan").
F.    In connection with Borrower's Business Plan, Borrower has requested that
Lender (collectively, the "Requested Actions"): (i) permit the Borrower to
acquire fee simple title on the Effective Date to the improved parcel contiguous
to the Original Project, which includes a vacant 222,500 square foot anchor
space (the "Added Parcel" and together with the Original Project or the Original
Mall, the "Project" or the "Mall"), in order to improve and facilitate
Borrower's efforts to market and sell the Original Mall to a third party,
(ii) modify the Loan Documents to spread the lien of the Mortgage onto the Added
Parcel; (iii) cooperate with Borrower's marketing and sales efforts for the
Project; and (iv) provided Lender's Deed in Lieu Conditions (as defined in
Section 3.7(c)) are met, as solely determined by Lender, acquire title to the
Project by deed in lieu of foreclosure.
G.    Lender has agreed to consent to the Requested Actions on the terms and
conditions set forth in this Agreement.
In consideration of $10.00 paid by each of the Parties to the other, the mutual
covenants set forth below, and other good and valuable consideration, receipt
and sufficiency of which are acknowledged, the Parties agree that the foregoing
Recitals are hereby incorporated into this Agreement, and further covenant and
agree as follows:
ARTICLE I
DEFINITIONS
The terms set forth below have the meaning ascribed to them for purposes of this
Agreement. Other capitalized terms contained in this Agreement shall have the
meanings assigned to them herein. Any capitalized terms utilized in this
Agreement and not expressly defined in this Agreement shall have the meanings
set forth in the Loan Agreement.
1.1    "Amendment to Management Agreement" shall have the meaning given to such
term in Section 2.9(c).
1.2    "Debtor Proceeding" means any proceeding for relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors under any
local, state, federal or other insolvency law or laws providing relief for
debtors.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
2

--------------------------------------------------------------------------------



1.3    "Deed in Lieu Date" shall have the meaning given such term in Section
3.7(c).
1.4    "Deed in Lieu Documents" shall have the meaning given such term in
Section 3.7(c).
1.5    "Default" shall have the meaning given such term in Section 5.2.
1.6    "Designated Service Contracts" means those Service Contracts for which
Lender has agreed, in Lender's sole and absolute discretion, to accept
assignment of and be bound by. Lender shall designate such Service Contracts to
Borrower no less than thirty (30) days prior to the expiration of the Marketing
Period.
1.7    "Enforcement Date" [Intentionally Deleted].
1.8    "Joinder" means the Joinder and Agreement of Guarantor attached to this
Agreement.
1.9    "Management Agreement" shall have the meaning given such term in
Section 2.9(b).
1.10    "Marketing Period" means the period ending on the date that is six (6)
months after the Effective Date, subject to extension through the Third Party
Closing Date as provided for or contemplated under Section 3.4 (a).
1.11    "Operating Standard" means the manner of operation consistent with how
the Mall has been kept open and operated by Borrower during the twelve month
period preceding the Effective Date.
1.12    "Permitted Exceptions" means the Liens, encumbrances and other matters
described on Exhibit B to the Limited Warranty Deed attached hereto as Exhibit
D.
1.13    "Party" means any, and "Parties" means all, of the signatories to this
Agreement.
1.14    "Service Contracts" means contracts for service, labor, maintenance,
repair and operation (but excluding any contracts for management) of the
Project, excluding the Management Agreement and any other Service Contracts with
Affiliates of Glimcher LP.
1.15    "Servicer" means KeyBank Real Estate Capital and/or LNR Partners, LLC, a
Florida limited liability company ("Special Servicer"), and any other party
appointed as servicer in accordance with the certain Pooling and Servicing
Agreement governing Lender.
1.16    “Shortfall Liability Cap” shall mean One Million and No/100 Dollars
including the Transaction Expenses (as defined in the Spreader Agreement).
1.17    "Spreader Agreement" means the Mortgage Modification and Spreader
Agreement between Borrower and Lender attached hereto as Exhibit O to be entered
into contemporaneously herewith and recorded in the Records.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
3

--------------------------------------------------------------------------------









ARTICLE II    
ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS
Borrower acknowledges, warrants, represents and agrees as follows as of the
Effective Date:
2.1    Authority of Borrower. Borrower is a duly organized, validly existing
limited liability company in good standing under the laws of the State of
Delaware and is qualified to transact business in the State of Ohio. Glimcher LP
is the sole member of Borrower. Glimcher LP acting alone without the joinder of
any other manager of the Borrower or any other party has the full power,
authority and legal right to execute and deliver this Agreement and any and all
documents executed in connection herewith (collectively referred to herein as
the "Other Borrower Documents") on behalf of and to duly bind Borrower under
this Agreement and the Other Borrower Documents. The execution and delivery of,
and performance under, this Agreement and the Other Borrower Documents by
Borrower have been duly and properly authorized by all requisite limited
liability company action. The execution and delivery of this Agreement and the
Other Borrower Documents and the performance of the obligations thereunder by
Borrower does not and will not (a) conflict with, or result in a breach or
violation of any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
jurisdiction over Borrower or the certificate of formation or the limited
liability company agreement of Borrower, or (bi) result in a breach or
constitute or cause a default under any indenture, agreement, lease or
instrument to which Borrower is a party or by which it or the Project is bound.
To the best of Borrower's knowledge, Borrower is not in default under any such
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award or any such indenture, agreement, lease or instrument.
2.2    Authority of Glimcher LP. Glimcher LP is a duly organized, validly
existing limited partnership organized under the laws of the State of Delaware
and is qualified to transact business in the State of Ohio. Glimcher Properties
Corporation, a Delaware corporation ("Glimcher Corp.") is the sole general
partner of Glimcher LP. Glimcher LP has the full power, authority and legal
right to execute, deliver and perform its obligations under this Agreement and
the Other Borrower Documents. The execution and delivery of this Agreement and
the Other Borrower Documents by Glimcher Corp. on behalf of Glimcher LP and the
performance of the obligations hereunder by Glimcher LP, for itself and on
behalf of the Borrower, have been duly and properly authorized by all requisite
limited partnership action and do not require the consent or approval of any of
the other partners of Glimcher LP or any such required consent or approval has
been obtained. The execution and delivery of this Agreement and the Other
Borrower Documents and the performance of the obligations under this Agreement
and the Other Borrower Documents by Glimcher LP, for itself and on behalf of the
Borrower, do not and will not (a) conflict with, or result in a breach or
violation of any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
jurisdiction over Glimcher LP or the

MIAMI 3859485.10 72496/43267
EXECUTION COPY
4

--------------------------------------------------------------------------------



certificate of limited partnership or the limited partnership agreement of
Glimcher LP, or (b) result in a breach or constitute or cause a default under
any indenture, agreement, lease or instrument to which Glimcher LP is a party or
by which it is bound. To the best of Glimcher LP's knowledge, Glimcher LP is not
in default under any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or any such indenture, agreement,
lease or instrument.
2.3    Authority of Glimcher Corp. Glimcher Corp. is a duly organized, validly
existing corporation organized under the laws of the State of Delaware and is
qualified to transact business in the State of Ohio. George A. Schmidt
("Schmidt") is the Executive Vice President of Glimcher Corp and has the full
power, authority and legal right to execute, deliver and act on behalf of
Glimcher Corp. and Glimcher LP in the performance of its obligations under this
Agreement and the Other Borrower Documents. The execution and delivery of this
Agreement and the Other Borrower Documents by Glimcher Corp. and its actions on
behalf of Glimcher LP in the performance of Glimcher LP’s obligations hereunder
and under the Other Borrower Documents have been duly and properly authorized by
all requisite corporate action and the performance of the obligations under this
Agreement and the Other Borrower Documents by Glimcher Corp. does not and will
not (a) conflict with, or result in a breach or violation of any provision of
any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having jurisdiction over Glimcher
Corp. or the certificate of incorporation or by-laws of Glimcher Corp., or (b)
result in a breach or constitute or cause a default under any indenture,
agreement, lease or instrument to which Glimcher Corp. is a party or by which it
is bound. To the best of Glimcher LP's knowledge, Glimcher Corp. is not in
default under any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or any such indenture, agreement, lease or
instrument.
2.4    Status of Loan.
(a)    Loan Documents. The Loan Documents constitute valid and legally binding
obligations of Borrower and are enforceable against Borrower and the Project in
accordance with their terms. There are no modifications, verbal or written, to
the Loan Documents other than those, if any, described on the attached Exhibit
A. Borrower hereby irrevocably and unconditionally waives and releases all
defenses, setoffs, claims, counterclaims and causes of action of any kind or
nature whatsoever accruing prior to the Effective Date against Lender, Servicer
and Lender's and Servicer's respective predecessors in interest, and all of the
respective past and present officers, directors, employees, agents, servicers,
attorneys, representatives, participants, heirs, successors and assigns of
Lender, Servicer and Lender's and Servicer's predecessors in interest
(collectively, "Lender Parties") with respect to (i) the Loan, (ii) the Loan
Documents, (iii) the Debt, (iv) any other documents or instruments now or
previously evidencing, securing or in any way relating to the Loan, (v) the
administration or funding of the Loan or (vi) the development, operation or
financing of the Project.
(b)    [Intentionally Omitted].
(c)    Assignment of Leases. The Assignment of Leases (as such term is defined
in Exhibit A attached hereto) as affected by the Spreader Agreement constitutes
an absolute, unconditional, current assignment of rents, issues and profits from
the Project, and all actions, if

MIAMI 3859485.10 72496/43267
EXECUTION COPY
5

--------------------------------------------------------------------------------



any, required to be taken by Lender to perfect its rights to collect such rents,
issues and profits have been duly and properly taken by Lender. It is the intent
of the Parties that Lender's security interest pursuant to the Assignment of
Leases remains and shall at all times remain perfected.
(d)    Cash Management. Borrower agrees and acknowledges that the Loan is being
actively cash managed in accordance with the cash management provisions set
forth in Article XI of the Loan Agreement. The cash management procedures are in
full force and effect and shall remain in full force and effect, and Borrower
shall continue to comply with the terms thereof, throughout the Marketing
Period. Except as set forth in Schedule 2.4(d) attached hereto, Borrower has
sent written notice to each of the tenants ("Tenants") at the Project, and has
provided Lender with copies of such notices, directing such Tenants to pay the
rents due under their leases to the Clearing Account at the Clearing Account
Bank. Notwithstanding the terms of Schedule 2.4(d) attached hereto, during the
Marketing Period, Borrower agrees to send written notice to any new tenants
("New Tenants") at the Project (other than short term specialty tenants), and
provide Lender with copies of such notices, directing such New Tenants to pay
the rents due under their leases to the Clearing Account at the Clearing Account
Bank pursuant to the terms of the cash management provisions set forth in
Article XI of the Loan Agreement.
(e)    Multi-Party Operating Agreement. Other than the obligations of Borrower
under that certain Amended and Restated Construction, Operating and Reciprocal
Easement Agreement dated May 20, 2005, by and among The May Department Stores
Company, a New York corporation, Sears, Roebuck and Co., a New York corporation,
Rich's Department Stores, Inc., an Ohio corporation and EM Columbus, LLC, a
Delaware limited liability company (a predecessor-in-title to Borrower),
(together with each of their respective successors and assigns, collectively,
the "Mall Anchor Tenants"), and recorded as Instrument #200506010106031 of the
Records (as defined in Exhibit A attached hereto), as amended by the (i)
Supplemental Agreement dated May 20, 2005 between EM Columbus, LLC and The May
Department Stores Company; (ii) Supplemental Agreement dated May 20, 2005
between EM Columbus, LLC and Sears Roebuck and Co.; (iii) Supplemental Agreement
dated May 20, 2005 between EM Columbus, LLC and Macy's Central, Inc.; and (iv)
agreements listed on Schedule 2.4(e) attached hereto (collectively, the "MPOA
Related Agreements"), Borrower has no other written or oral obligations to the
Mall Anchor Tenants which may be binding on a Third Party Buyer after a sale of
the Project to it, or on Lender (or, if applicable, its designee or assignee)
upon the conveyance of the Project to Lender (or such designee or assignee) by
means of the Deed in Lieu Documents. Notwithstanding the reference to the MPOA
Related Agreements set forth herein and in Schedule 2.4(e) attached hereto,
Lender is not agreeing to expressly assume or be bound by the obligations under
the MPOA Related Agreements.
(f)    Service Contracts. A list of all Service Contracts affecting the Project
is attached hereto as Schedule 2.4(f). Borrower has delivered true and correct
copies of all Service Contracts to Lender. There are no Service Contracts
affecting all or any portion of the Project that cannot be terminated by
Borrower prior to the expiration of the Marketing Period, other than those
described in Schedule 2.4(f) attached hereto.
(g)    Required Repairs. Borrower completed the Required Repairs described in
Schedule II of the Loan Agreement and provided evidence thereof to Lender or
Original Lender.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
6

--------------------------------------------------------------------------------



(h)    No Default. To the best of Borrower's knowledge, there exists no Event of
Default and no event, fact or circumstance has occurred or failed to occur
which, with the lapse or passage of time, giving of notice or both, would
constitute an Event of Default under the Loan Documents.
2.5    No Bankruptcy Intent. None of Borrower, Glimcher LP or Glimcher Corp. has
any intent (a) to file or cause Borrower to file any voluntary petition under
any Chapter of the United States Bankruptcy Code, Title 11, U.S.C.A.
("Bankruptcy Code"), or in any manner to seek or cause Borrower to seek any
Debtor Proceeding or to file or cause Borrower to file any such petition or any
Debtor Proceeding at any subsequent time, or (b) directly or indirectly to cause
any involuntary petition under any Chapter of the Bankruptcy Code to be filed
against Borrower, or (c) directly or indirectly to cause the Project or any
portion or any interest of Borrower in the Project to become the property of any
bankrupt estate or the subject of any Debtor Proceeding at any subsequent time.
Borrower acknowledges that the filing of any petition or the seeking of any
relief in a Debtor Proceeding by any of Borrower, Glimcher LP or Glimcher Corp.,
would be in bad faith and solely for purposes of delaying, inhibiting or
otherwise impeding the exercise by Lender of Lender's rights, and whether
directly or indirectly, would be in bad faith and solely for purposes of
delaying, inhibiting or otherwise impeding the exercise by Lender of Lender's
rights and remedies against Borrower and the Project pursuant to the Loan
Documents or at law.
2.6    Financial Statements. The monthly and annual financial statements of
Borrower and the Project previously delivered by Borrower to Lender pursuant to
Section 5.1.11 of the Loan Agreement (the "Borrower Financial Statements") have
been prepared according to the requirements of the Loan Agreement and fairly
present, respectively, the financial condition of Borrower and the income and
expenses related to the Project, as of the dates thereof, subject, in the case
of interim statements, to year-end adjustments and information that would be
contained in footnotes to year-end financial statements of the Borrower prepared
in accordance with GAAP. Glimcher LP has previously delivered to Lender (a) its
annual audited consolidated balance sheet dated as of December 31, 2012 and the
related audited consolidated statements of operations and consolidated income
for the year then ended (the "Glimcher LP Financial Statements"), and (b) the
quarterly unaudited consolidated balance sheets of Glimcher Realty Trust, a
Maryland Business Trust ("GRT") as of September 30, 2012, March 31, 2013 and
June 30, 2013, respectively, and the related unaudited consolidated statements
of operations and consolidated income for the respective quarterly periods then
ended (collectively, the "GRT Quarterly Statements", and together with the
Glimcher LP Financial Statements and the Borrower Financial Statements, the
"Financial Statements"). The Glimcher LP Financial Statements have been prepared
in accordance with GAAP, and fairly present Glimcher LP’s consolidated financial
position as of the date thereof, and the consolidated results of operations and
consolidated income for the year then ended. The GRT Quarterly Statements have
been prepared in accordance with GAAP, and fairly present the consolidated
financial position of GRT as of the respective dates thereof and the
consolidated results of its operations and consolidated income for the quarterly
periods then ended (subject to year end adjustments and information that would
be contained in footnotes to year-end financial statements of GRT prepared in
accordance with GAAP). GRT is the holder of approximately 98% of the partnership
interests in Glimcher LP, and Glimcher LP believes that the GRT Quarterly
Statements represent a reasonable approximation of Glimcher LP’s consolidated
financial position and

MIAMI 3859485.10 72496/43267
EXECUTION COPY
7

--------------------------------------------------------------------------------



consolidated results of operations and consolidated income as of, and for the
respective periods covered by, the respective GRT Quarterly Statements. Borrower
acknowledges that the Financial Statements have been provided to Lender to
induce Lender to enter into this Agreement and are being relied upon by Lender
for such purposes.
2.7    Rent Roll. The Rent Roll ("Rent Roll") attached hereto as Exhibit B is a
true, complete and accurate list of all tenant leases affecting the Project and
any amendments thereto ("Leases"), a summary of certain financial terms thereof,
and a description of any unilateral rights to terminate any Leases prior to the
expiration of the term thereof and without a default by the tenant thereunder.
The Leases are the only leases affecting the Project and are currently in full
force and effect and, unless otherwise indicated in the Rent Roll or otherwise
on Exhibit B, are unmodified. Except as otherwise set forth on Exhibit B, (a)
Borrower has not been notified of any landlord default under any of the Leases;
(b) there are no leasing broker's or finder's commissions of any kind due or to
become due with respect to the Leases or the Project; (c) the rents and security
deposits under the Leases shown on the Rent Roll are true and correct; and (d)
Borrower has not received any prepaid rents more than one month in advance, or
given any concessions for free or reduced rent under the Leases, and will not
accept any prepaid rents for more than one month in advance. To the best of
Borrower's knowledge, there are no subordination, non-disturbance and/or
attornment or similar type agreements affecting any of the Leases at the
Project.
2.8    Title to Project and Legal Proceedings. Other than those matters
described on Schedule 2.8 attached hereto, there are no: (a) pending or
threatened suits, judgments, arbitration proceedings, administrative claims,
executions or other legal or equitable actions or proceedings against Borrower
or the Project, (b) liens, mortgages, claims of lien or other encumbrances,
other than the Permitted Exceptions against the Project, or (c) pending or
threatened condemnation proceedings or annexation proceedings affecting all or
any portion of the Project, nor any agreements to convey any portion of the
Project, or any rights thereto to any person or entity not disclosed in this
Agreement, including, without limitation, any government or governmental agency.
2.9    Status of the Project.
(a)    Compliance with Laws. Borrower has not received any written notice from
any governmental entity claiming that Borrower or the Project is not presently
in compliance with any laws, ordinances, rules and regulations bearing upon the
use and operation of the Project, including, without limitation, any notice
relating to building, zoning, environmental, life safety, wetlands, or
handicapped accessibility laws, codes or regulations. All permits, licenses or
other evidences of authority to use and operate the Project as it is presently
being operated and as contemplated by the Loan Documents are current, valid and
in full force and effect.
(b)    Project Manager. During the Marketing Period, Glimcher LP and Glimcher
Development Corporation, a Delaware corporation ("GDC"), shall continue to act
as the Manager and services provider, respectively, for the Original Project and
shall be responsible for the management, operations and leasing of the Added
Parcel in accordance with that certain Amended and Restated Shopping Center
Management and Leasing Agreement (the "Management Agreement") dated as of
November 20, 2006 among Borrower, Glimcher LP and GDC, previously delivered to
Lender, which is subordinate to the Loan Documents. Upon the request of Lender,

MIAMI 3859485.10 72496/43267
EXECUTION COPY
8

--------------------------------------------------------------------------------



Glimcher LP together with GDC shall continue to operate and provide the services
to the Project on behalf of Lender or Lender's designee or assignee (but not for
a Third Party Buyer) for a period of six (6) months following the Deed in Lieu
Closing Date (as hereinafter defined) pursuant to the terms of the Management
Agreement, as modified by the terms of the Amendment to Management Agreement (as
defined below), or, at Lender's election in writing made by written notice to
Glimcher LP not later than twenty (20) days prior to the Deed in Lieu Closing
Date, a new management agreement on identical terms to the Management Agreement
(as so modified by the Amendment to Management Agreement) to be entered into at
the Deed in Lieu Closing (as hereinafter defined).
(c)    Amendment to Management Agreement. As a condition to Lender’s execution
of this Agreement, Borrower, Glimcher LP and GDC shall execute and deliver to
Lender, simultaneously with the execution of this Agreement, an Amendment to
Management Agreement in the form attached hereto as Exhibit C (the "Amendment to
Management Agreement"), which Amendment to Management Agreement provides, among
other things, that the entire Project shall be managed by Glimcher LP with
services provided by GDC.
2.10    Single Purpose Bankruptcy Remote Entity. Borrower has been since
formation and during the Marketing Period will continue to be a Single Purpose
Bankruptcy Remote Entity and is in compliance with all of the requirements to be
a Single Purpose Bankruptcy Remote Entity set forth in Section 5.15 of the Loan
Agreement. The two (2) Independent Managers of Borrower are William Popeo and
Michelle A. Dreyer with Corporation Service Company.
2.11    Continuity of Representations. The representations and warranties
contained in this Agreement are true and correct in all material respects as of
the date hereof and will survive the Marketing Period and for the twelve (12)
month period immediately following the Marketing Period, but not thereafter,
except with respect to those representations and warranties set forth in any of
the Deed in Lieu Documents, which will survive the delivery of such Deed in Lieu
Documents.


ARTICLE III    
COVENANTS OF BORROWER AND LENDER
Borrower and Lender covenant and agree as follows:
3.1    Compliance with Loan Documents. Borrower agrees to comply with and be
bound by all the terms, covenants and agreements, conditions and provisions set
forth in the Loan Documents, as affected by the terms hereof.
3.2    [Intentionally Omitted]
3.3    Monthly Reports. During the Marketing Period, Borrower shall timely
deliver to Lender the monthly reports required under Section 5.1.11 of the Loan
Agreement.
3.4    Marketing and Sale of the Project During Marketing Period.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
9

--------------------------------------------------------------------------------



(a)    During the Marketing Period, Borrower and Lender shall jointly market,
including through public auction, the sale of the Project to a third party buyer
(a "Third Party Buyer") with real estate brokers selected or approved by Lender
and/or at Lender's discretion, through the services of Auction.com, on terms and
conditions acceptable to Lender in its sole and absolute discretion; provided,
however, that Borrower shall not be obligated for any costs of marketing the
Project, (including by auction) or to compensate any real estate brokers or
Auction.com in connection therewith except to the extent such costs are paid
from the proceeds of sale of the Project, if any. The Project, including the
Original Mall and the Added Parcel shall be marketed, auctioned and sold
together, as a single property and any purchaser shall be required to acquire
and take title to the Original Mall and the Added Parcel at closing. Borrower
shall use reasonable efforts in good faith to keep Lender informed of all its
material activities and material inquiries regarding the sale of the Project,
including but not limited to providing the Lender the opportunity to participate
in all material telephone calls (other than those relating solely to the
delivery of due diligence items) and material correspondence and to attend all
material meetings relating to the sale of the Project. If Borrower is not
actively participating in the marketing or sale of the Project and/or excluding
Lender from any such marketing or sales efforts of Borrower, as determined in
Lender's sole discretion, Borrower hereby grants Lender the sole right (without
interference or participation by Borrower) to list, market (including by
auction), and sell the Project in Borrower's name. In connection with any sale
of the Project in accordance with this Agreement, Lender shall have the right,
but not the obligation, in its sole discretion, to permit a purchaser of the
Project to assume the Loan and to make any modifications to the Loan that Lender
shall elect to make in connection with the sale of the Project (including,
without limitation, the extension of the Loan maturity date, a change in the
interest rate and a reduction of the outstanding principal balance of the Loan).
Borrower hereby consents to any such sale of the Project and assumption and
modification of the Loan, all in a manner determined by Lender, in Lender's sole
discretion, and without obtaining the consent or participation of Borrower in
any manner. If the Loan shall be assumed by a purchaser of the Project, any
portion of the purchase price in excess of the Loan balance, after payment of
all accrued and unpaid interest, late charges and all other expenses associated
with the Loan, shall be used by Lender in its sole discretion to create new
reserves, add to the existing reserves to the extent of any deficiencies for the
Loan or to pay down the Loan. If the Loan shall not be assumed by a purchaser of
the Project, Lender shall apply the proceeds from the sale of the Project, less
Lender's expenses in connection with the sale, to the payment of the Loan. To
the extent that any such sale without an assumption of the Loan results in a
full payoff of all amounts due under the Loan (including principal, contract
rate interest, default interest, late charges, expenses and prepayment premiums)
and there are excess proceeds, Lender shall deliver such excess proceeds to
Borrower. Borrower shall execute all commercially reasonable documents and
agreements reasonably necessary in order to permit the marketing (including by
auction) and sale of the Project and shall perform all covenants of a seller,
provided that Borrower shall not be obligated to incur or become responsible for
costs of sale or closing adjustments and pro-rations except to the extent that
such costs and other items shall be payable from the proceeds of sale. In the
event that a contract for sale and purchase of the Project in form agreed to or
approved by Borrower has been executed and delivered by a Third Party Buyer on
or prior to the expiration of the Marketing Period (a "Third Party Contract")
and the closing under the Third Party Contract is to occur on or prior to the
date that is thirty (30) days after the expiration of the Marketing Period (the
"Third Party Closing Date"), on the Third Party Closing Date, Borrower shall
execute and/

MIAMI 3859485.10 72496/43267
EXECUTION COPY
10

--------------------------------------------------------------------------------



or deliver, as applicable, to the Third Party Buyer conveyance documents in
substantially the same form as the Deed in Lieu Documents described in Section
3.7(d) hereof (excluding specifically 3.7 (d)(xvii)). Borrower acknowledges and
agrees that the Third Party Closing Date may be extended (as extended the "Third
Party Closing Date") pursuant to the terms of the Third Party Contract to
address title issues raised by the Third Party Buyer to items other than those
deemed to be an acceptable encumbrance under the terms of the Third Party
Contract. Provided that Borrower timely performs its obligations under this
Section 3.4 in all material respects, upon the earlier to occur (the "Release
Date") of (i) the consummation of closing of a sale of the Project under a Third
Party Contract or (ii) the Deed in Lieu Closing Date (herein defined), Lender
shall deliver to Borrower an executed original of Lender's Release in the form
attached hereto as Exhibit N (the "Lender Release") and, notwithstanding any
failure of the Lender to so deliver the Lender Release within five (5) business
days' of written notice from Borrower to do so, Borrower and Glimcher LP shall
on the Release Date be automatically and forever unconditionally and irrevocably
released by Lender from all claims, costs, liabilities and obligations
whatsoever, including, without limitation, all obligations and liabilities
arising under or pertaining to the Loan and the Loan Documents upon all of and
subject to the same terms and provisions as are contained in the Lender Release.
(b)    The "Joint Marketing Covenants" shall be defined as Borrower's obligation
to (i) execute all commercially reasonable documents and agreements reasonably
necessary in order to permit the marketing and sale of the Project, including,
without limitation, a standard listing agreement with brokers selected by Lender
(the "Listing Broker") and a standard Auction Marketing Agreement with
Auction.com, (ii) refer all inquiries received by Borrower regarding the
purchase of the Project to Listing Broker and/or Auction.com, if in Borrower's
reasonable determination any such inquiry is material in nature or otherwise
related to issues that may impact, effect or be of interest or concern to
Lender, to Lender, (iii) involve and keep Listing Broker and/or Auction.com
informed in advance as to all meetings with third parties expressing an interest
in the Project and, if in Borrower's reasonable determination, any such meeting
is material in nature or otherwise related to issues that may impact, effect or
be of interest or concern to Lender, to Lender, (iv) address inquiries from, and
provide information to, Listing Broker and/or Auction.com regarding the Project
(e.g. financial, tenant-related, physical condition, etc.) in connection with
the valuation and marketing of the Project, (v) instruct Borrower's personnel
and Borrower's property manager to reasonably assist and cooperate with the
marketing (including by auction) and the sale of the Project, (vi) reasonably
assist, allow, facilitate and cooperate with third parties expressing an
interest in acquiring the Project, including, without limitation, the Third
Party Buyer, in connection with their due diligence efforts and activities,
(vii) execute and/or deliver, as applicable, to or for the benefit of the Third
Party Buyer conveyance documents in substantially the same form as the Deed in
Lieu Documents described in Section 3.7(d) hereof in addition to such other
reasonable and necessary documents required to deliver good and marketable title
to the Project to Third Party Buyer and to comply with the requirements of the
owner's title insurance commitment; and (viii) deliver to or for the benefit of
Third Party Buyer the documents, information and items described in Section 3.7
(e). Borrower shall be subject to personal liability for the full Indebtedness
and all other obligations of Borrower to Lender under the Loan Documents for any
failure of Borrower occurring after the Effective Date to comply with, or any
attempt by Borrower occurring after the Effective Date to interfere with
Borrower's compliance with, the Joint Marketing Covenants, which failure has not
been cured within fifteen (15) days after written notice from Lender to
Borrower.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
11

--------------------------------------------------------------------------------



3.5    Lender's Approval of Leases and Contracts. Borrower shall obtain Lender's
prior written approval, such approval not to be unreasonably withheld, and prior
to Borrower entering into, modifying, amending, assigning or terminating any
material contracts or agreements affecting the Project or title thereto, during
the Marketing Period. Such material contracts shall include, but not be limited
to, any leases requiring approval by Lender under the Loan Documents, any
leases, lease modifications or extensions for a period that extends beyond the
Marketing Period, and any contract which obligates the Borrower or affects the
Project beyond the Marketing Period.
3.6    Operating Standard. During the Marketing Period, Borrower shall pay all
Operating Expenses and manage and operate or cause to be managed and operated
the Mall in accordance with the Management Agreement and the Operating Standard,
including but not limited to the continued leasing of the Mall in accordance
with the provisions of the Management Agreement.
3.7    Cooperation of Borrower Upon Default and/or or Expiration of Marketing
Period. Borrower and Lender agree that, upon the date which is the earlier of
(a) a Default under this Agreement or (b) the expiration of the Marketing
Period, Lender shall have the right to acquire, in the event of the occurrence
of (a) above, and it shall acquire in the event of the occurrence of (b) above,
in accordance with and subject to the terms, provisions and conditions of this
Section 3.7 (excluding only subsections 3.7 (a), (b) and (f)), possession of and
title to the Project and otherwise commence and fully exercise (without
interference by Borrower) any other rights or remedies given to Lender under
this Agreement and the Loan Documents.
(a)    Foreclosure. If a Default shall occur and remain outstanding after the
expiration of any applicable notice and cure periods, in consideration of and as
a material inducement to Lender to consent to the Requested Action, Borrower
agrees to waive and does hereby waive all defenses and agrees not to challenge
in any way the validity of any foreclosure proceedings (whether commenced by
judicial action or non-judicial power of sale, if applicable), or Lender's
entitlement to the use of executory process (including a waiver of any and all
rights to seek injunctive relief in respect thereof) related to the Project
and/or the other real and personal property securing the Loan (the "Other
Collateral") or any other exercise by Lender of its rights and remedies under
this Agreement, the Loan Documents, in equity or at law commenced from time to
time by Lender. In addition, upon the occurrence of a Default during the
Marketing Period, Borrower shall not take any action of any kind or nature
whatsoever, either directly or indirectly, to delay, oppose, impede, obstruct,
hinder, enjoin or otherwise interfere with, and Borrower will cooperate and
comply with the exercise by Lender of any and all of Lender's rights and
remedies against Borrower or with respect to the Project and the Other
Collateral, or any other rights or remedies of Lender with respect to the Loan,
the Loan Documents, this Agreement, in equity and at law, including, without
limitation, any actions by Lender to exercise the Assignment of Leases, whether
or not involving the appointment of a keeper or receiver ("Receiver"), or at
Lender’s sole election, to obtain title to the Project and the Other Collateral
by foreclosure or deed-in-lieu of foreclosure of the Mortgage.
(b)    Foreclosure Documents. If a Default shall occur and remain outstanding
after the expiration of any applicable notice and cure periods, in the event
that Lender elects to acquire the Project or Other Collateral by foreclosure,
Borrower will not object to Lender or any court or any sheriff, marshal or
special master publishing a Notice of Foreclosure Sale of the Project

MIAMI 3859485.10 72496/43267
EXECUTION COPY
12

--------------------------------------------------------------------------------



and Other Collateral and, upon request, shall execute (i) in respect of any
judicial foreclosure, a Stipulation waiving defenses and agreeing to the entry
of a Final Judgment and Decree of Foreclosure, and (ii) in respect of any
judicial foreclosure or foreclosure by power of sale, a conveyance in form and
substance reasonably acceptable to Lender, conveying to Lender or its designee
or assignee, after the foreclosure sale, all statutory rights of redemption of
Borrower in and to the Project and Other Collateral (collectively, the
"Foreclosure Documents"). Borrower further agrees, upon request of Lender
following the occurrence and continuation of a Default, to authorize the Escrow
Agent to deliver to Lender's or Lender's designee or assignee the duly and
properly executed originals of the Deed in Lieu Documents and the deliveries
described in Sections 3.7(e).
(c)    Lender's Deed in Lieu Conditions. Provided that (i) no Default shall have
occurred and be outstanding after the expiration of any applicable notice and
cure periods, on the last day of the Marketing Period (the "Deed in Lieu Date"),
and (ii) on the Deed in Lieu Date, (A) there are no circumstances present at the
Project relating to the use, management or disposal of any Hazardous Substances
(as that term is defined in the Environmental Indemnity described in Exhibit A
attached hereto) for which investigation, testing, monitoring, containment,
clean‑up or remediation could be required under any then effective federal,
state or local law or regulation dealing with environmental matters, including
the Environmental Laws defined in the Environmental Indemnity (collectively,
"Environmental Laws") that would prevent Lender or its designee or assignee from
taking title to the Project pursuant to the terms of that certain Pooling and
Servicing Agreement dated as of February 12, 2007 among Structured Asset
Securities Corporation II, as Depositor, KeyCorp Real Estate Capital Markets,
Inc., as Master Servicer, Midland Loan Services, Inc., as Special Servicer and
LaSalle Bank National Association, as Trustee, (as amended from time to time,
the "PSA"), and (B) other than the Permitted Exceptions and such other title and
survey exceptions approved by Lender in writing, there are no other Liens,
encumbrances or other matters filed of record against the Project (with (i) and
(ii) being collectively referred to herein as the "Deed in Lieu Conditions"),
Lender shall acquire the Project and/or the Other Collateral by deed-in-lieu of
foreclosure. In this regard and provided the Deed in Lieu Conditions are met, on
the fifth (5th) Business Day following the Deed in Lieu Date (the "Deed in Lieu
Closing Date"), Borrower and Lender shall consummate the transfer of Borrower’s
title to the Project, subject only to the Permitted Exceptions, to Lender and/or
its designee or assignee (the "Deed in Lieu Closing") in escrow through Novare
National Settlement Services ("Escrow Agent") on or before 10:00 am Eastern Time
on such day, time being of the essence, in accordance with the terms and
conditions of this Section 3.7. No more than five (5) days from the date that
Lender has provided Borrower with written notice of the name and principal
address of its designee or assignee which will be taking title to the Project
(Lender agreeing to provide such name and address no less than fifteen (15) days
prior to the expiration of the Marketing Period) (which notice to Borrower shall
constitute a binding instruction to Borrower to substitute Lender’s designee or
assignee in place of Lender as the grantee, assignee or releasee, as applicable,
in the applicable Deed in Lieu Documents, and an unconditional assignment by
Lender of its right to acquire title to the Project pursuant to the Deed in Lieu
Documents, but shall not release Lender of its obligation to deliver the Lender
Deliveries at the Deed in Lieu Closing as set forth below), the Parties shall
each execute and/or deliver, as applicable, to the Escrow Agent (except as
otherwise set forth below) the

MIAMI 3859485.10 72496/43267
EXECUTION COPY
13

--------------------------------------------------------------------------------



documents and deliveries set forth below (with Borrower having the ability to
update the exhibits attached to the documents five (5) days prior to the Deed in
Lieu Date).
(d)    Borrower Escrow Deliveries. Borrower shall execute and/or deliver, as
applicable, to the Escrow Agent, duly and properly executed originals of the
following documents (the "Deed in Lieu Documents"):
(i)    A Limited Warranty Deed in the form attached hereto as Exhibit D (the
"Deed") and any other required state and local transfer tax declarations and
affidavits required by law to be executed by Borrower;
(ii)    A Bill of Sale in the form attached hereto as Exhibit E ("Bill of
Sale");
(iii)    An assignment of the Leases in the form attached hereto as Exhibit F
("Assignment"). Borrower shall: (A) terminate the insurance policies
("Policies") that Borrower maintains with respect to the Project by written
letters dated as of the Deed on Lieu Closing Date, which such letters shall
request an immediate refund of the unearned premiums ("Refunds") that are
returned to Borrower with respect to the Policies; and (B) shall have the
obligation, which shall survive closing of the Deed in Lieu Closing, to deliver
to Lender any monies Borrower receives after the Deed in Lieu Closing from any
insurance companies with respect to the Project, whether Proceeds of an Insured
Casualty or unearned premiums, if any, that are returned to Borrower with
respect to the Policies, including, without limitation, the obligation to
endorse any checks payable to Borrower, either jointly or alone, to Lender or
otherwise delivering such monies to Lender promptly upon receipt by Borrower;
and (C) cooperate with Lender to pursue Refunds, which obligation shall survive
the Deed in Lieu Closing. Borrower shall also deliver to Lender the Leases,
including any assignments, amendments, side letters, letter agreements,
subleases, commencement date memoranda or similar documents, and estoppel
certificates and brokerage agreements related thereto and other correspondence
with Tenants with respect to the Project;
(iv)    A Title Affidavit in the form attached hereto as Exhibit G;
(v)    Letters in form attached hereto as Exhibit H addressed to the vendors
under the Service Contracts, other than the Designated Service Contracts, if
any, informing them, in accordance with the terms hereof, that their services
are being terminated; Borrower shall pay any and all termination and/or other
fees, costs and expenses in connection with said terminations, which obligation
shall survive the Deed in Lieu Closing;
(vi)    Letters in form attached hereto as Exhibit I addressed to the vendors
under the Designated Service Contracts, if any, informing them that Lender has
obtained title to the Project as of the Deed in Lieu Closing Date and has taken
an assignment of the Designated Service Contracts;
(vii)    Letters in form attached hereto as Exhibit J addressed to all Tenants,
informing the Tenants that Lender has obtained title to the Project as of the
Deed in Lieu Closing Date and has taken an assignment of all Leases and that all
future rent should be paid to Lender or its nominee;

MIAMI 3859485.10 72496/43267
EXECUTION COPY
14

--------------------------------------------------------------------------------



(viii)    Unless the Lender or its designee or assignee has requested Glimcher
LP and GDC to continue their obligations under the Management Agreement pursuant
to Section 2.9 (b) above, a Termination of Management Agreement with Glimcher LP
as the property manager of the Project and GDC as the services provider, in the
form attached hereto as Exhibit K, effective as of the Deed in Lieu Closing
Date, which termination shall include provisions that Glimcher LP and GDC have
been paid in full and releases Borrower and Lender from all obligations under
the management agreement, to also be executed and delivered by Glimcher LP and
GDC;
(ix)    A Certificate of Non-Foreign Status in form acceptable to Lender and
Escrow Agent;
(x)    to the extent any declaration of restrictions, easements and agreements
("REA") requires a specific written assignment and/or assumption agreement with
respect to such REA, an executed assignment and/or assumption agreement with
respect to such REA in the form required by the REA;
(xi)    [intentionally omitted];
(xii)    Certificates of Good Standing for Borrower and all other parties in the
signature block of Borrower from the State of Delaware;
(xiii)    A secretary’s certificate on behalf of Borrower setting forth
resolutions authorizing the execution and delivery of the Deed in Lieu Closing
Documents by Borrower, including the incumbency of all signatories to the Deed
in Lieu Documents being signed by Borrower or Glimcher LP on its behalf;
(xiv)    A secretary’s certificate on behalf of Glimcher LP setting forth
resolutions authorizing the execution and delivery of the Deed in Lieu Closing
Documents being executed by Glimcher LP on its own behalf and as sole equity
member of the Borrower, including the incumbency of all signatories to the Deed
in Lieu Documents being signed by Glimcher LP on its own behalf or as sole
equity member of the Borrower or by Glimcher Corp. as general partner of
Glimcher LP;
(xv)    A Borrower's Release in the form attached hereto as Exhibit M from
Borrower;
(xvi)    All security deposits, if any, and/or prepaid rent, if any, paid under
any Leases and not previously deposited in the Deposit Account;
(xvii)    Borrower hereby acknowledges and agrees that any funds remaining in
any of the cash management, escrow, reserve or any other accounts being
maintained by Lender pursuant to the terms of the Loan Documents shall belong to
and retained by Lender and Borrower shall have no further right or interest in
said funds; provided, however, that Lender shall apply Tax and Insurance Escrow
Funds, Replacement Reserve Funds and Rollover Reserve Funds for the payment of
Taxes and Insurance Premiums, Replacements and Leasing Expenses, respectively,
as same become due, but only to the extent there are funds on deposit in the
specific reserve account.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
15

--------------------------------------------------------------------------------



Lender shall have no obligation to apply funds in any of the aforesaid reserve
accounts for other than the purpose for which such funds were initially
deposited. To the extent any Designated Service Contract being assigned to
Lender has been prepaid or a deposit exists thereunder, Lender shall receive the
benefit thereof and Lender shall not be required to reimburse Borrower for any
such prepayment or deposit. Any uncollected receivables of rent or other income
under the Leases shall belong to Lender as of the Deed in Lieu Closing Date. In
the event any rents or other income are received by Borrower with respect to the
Project after the Deed in Lieu Closing Date, such rents or other income shall be
deemed held in trust for Lender and immediately delivered to Lender. Borrower
shall have paid all accounts payable and other expenses of the Project through
the Effective Date, and Lender is not assuming any obligation for the payment of
any such accounts payable or other expenses of the Property for any period prior
to the Deed in Lieu Closing Date. Each party shall bear its own attorneys' fees
and costs for this transaction. The provisions of this Section shall survive
Closing; and
(xviii)    such further instruments of conveyance, sale, assignment or transfer
and shall take or cause to be taken such other or further action as Lender or
Escrow Agent shall reasonably request at any time or from time to time in order
to: (1) convey, vest, confirm or evidence in Lender (or its nominee) title to
all or any part of the Property under the laws of the State of Ohio; or (ii) in
any other manner effectuate the terms of Deed in Lieu. The provisions of this
Subsection shall survive Closing.
(e)    Borrower Deliveries to Lender. Borrower shall separately deliver to
Lender or its designee or assignee on the Deed in Lieu Closing Date:
(i)    all keys and security cards and codes and all other access and/or alarm
codes and combinations to the Project in Borrower's possession;
(ii)    All intangible property, if any, used by Borrower in connection with
Borrower's development, use and operation of the Project, to the extent
assignable, and in Borrower's direct or indirect possession (including the
possession of a third party on behalf of or for the benefit of Borrower),
including, without limitation, plans and specifications, reports, permits,
licenses, certificates of occupancy, development rights, warranties, guaranties,
telephone exchanges, trademarks and the name of the Project in Borrower's
possession; and
(iii)    Possession of the Project, subject only to the rights of Tenants.
(f)    Lender Deliveries. Lender shall deliver to Escrow Agent the following:
(i)    A copy of the recorded or to be recorded assignment(s) of loan documents,
with an assumption by the assignee of the obligations of Lender under this
Agreement;
(ii)    A duly and properly executed (by Lender or Lender's assignee, as
applicable) original of the Lender's Release in the form attached hereto as
Exhibit N, duly and properly executed by whichever of the Lender and its
successors and assigns are the holders of the Loan and the Loan Documents at the
time of delivery of the Lender's Release; and

MIAMI 3859485.10 72496/43267
EXECUTION COPY
16

--------------------------------------------------------------------------------



(iii)    If the Loan is assigned by Lender, a secretary’s or other officer's
certificate setting forth resolutions authorizing the execution and delivery of
the Lender's Release by Lender's assignee, including the incumbency of the
signatory(ies) to the Lender's Release.
(g)    Environmental Indemnity Obligations. Notwithstanding the foregoing,
Lender shall have no obligation to acquire title to the Project if, on the Deed
in Lieu Date, there are any circumstances present at the Project relating to the
use, management or disposal of any Hazardous Substances (as defined in
Environmental Indemnity described in Exhibit A) for which investigation,
testing, monitoring, containment, clean‑up or remediation could be required
under any Environmental Law that would prevent Lender or its designee or
assignee from taking title to the Project pursuant to the terms of the PSA.
(h)    Closing Instructions. On the Deed in Lieu Closing Date and at such time
as the Escrow Agent is in possession of all items required to be delivered
pursuant to subsections (d), (e) and (f) hereinabove, Borrower and Lender shall
each instruct the Escrow Agent, as escrow and closing agent, to (i) deliver to
Lender the Deed in Lieu Documents, and (ii) deliver to Borrower the Lender
Release.
(i)    No Merger, etc. The delivery, acceptance and/or recording of the Deed and
the receipt of the amounts specified in this Agreement by Lender shall not in
any way or manner whatsoever:
(i)    result in a merger of the interests of Lender pursuant to the Mortgage
(as defined in Exhibit A attached hereto) and the other Loan Documents, and the
interests of Lender as fee holder of the Project and as owner of the Other
Collateral shall at all times remain SEPARATE and DISTINCT from Lender's
interest in the Mortgage and the other Loan Documents until such time, if any,
as Lender may affirmatively elect otherwise by written notice recorded with the
Records. The liens and security interests evidenced by the Loan Documents shall
be and remain at all times valid and continuous liens and security interests on
the Property;
(ii)    be deemed a waiver by Lender of any claim of priority pursuant to the
Mortgage or pursuant to the other Loan Documents over any other liens, deeds of
trust, security interests or encumbrances of any kind or nature, now existing or
hereafter placed upon the Project, or any part thereof; and
(iii)    adversely affect or prejudice, in any way, the right of Lender to
foreclose the Mortgage or any other lien granted pursuant to the Loan Documents
by judicial proceedings or otherwise or to proceed as provided in the Mortgage,
the other Loan Documents and as otherwise provided at law or in equity in the
event that subsequent to the Deed in Lieu Closing Date, other liens, deeds of
trust, security interests or encumbrances, resulting from the act or deed of
Borrower shall be asserted against the Project.
(j)    Loan Not Deemed Satisfied. The Note (as defined in Exhibit A) and the
Mortgage and the lien imposed by the latter upon the Project, and the other Loan
Documents shall, in all respects, remain in full force and effect and survive
the delivery and recording of the Deed, except that Borrower and Glimcher LP
shall be released from their obligations under the Loan

MIAMI 3859485.10 72496/43267
EXECUTION COPY
17

--------------------------------------------------------------------------------



Documents as provided for and subject to the terms, conditions and limitations
set forth in the form of the Lender's Release attached hereto as Exhibit N. This
Agreement and the Deed in Lieu Closing Documents are intended to be and are
acknowledged by Borrower to effect an absolute conveyance and unconditional
transfer of its interests in the Project and all rights, titles, interests,
income, rents, rent equivalents, issues, revenues, royalties and profits in
connection therewith as of the Deed in Lieu Closing Date, and are not given as
security, PROVIDED THAT title to the Project shall remain subject to the
Mortgage to the full extent of the outstanding indebtedness evidenced by the
Note from time to time, and all obligations arising thereunder. In the event
that, contrary to the foregoing, it is at any time hereafter determined that
Borrower had any equitable and/or statutory rights of redemption for the
Project, then, for the consideration herein set forth, Borrower hereby sells,
transfers and conveys to Lender and waives for itself any and all equitable
statutory rights of redemption with respect to the Project.
(k)    Concerning the Escrow Agent. The Escrow Agent shall make deliveries or
disbursements hereunder only upon the joint written instructions of Borrower and
Lender, or their respective legal counsel. Upon the taking by the Escrow Agent
of any action permitted by this Agreement, the Escrow Agent shall be released of
and from all liability hereunder except for any gross negligence or willful
default. Except as otherwise provided in this Agreement, all costs and expenses
incurred by the Escrow Agent in performing its duties as the Escrow Agent,
including, without limitation, attorneys’ fees (either paid to retained
attorneys or amounts representing the fair value of legal services rendered to
or for itself) shall be borne fifty percent (50%) by Lender and fifty percent
(50%) by Borrower. The Escrow Agent acts hereunder as a depository only and is
not responsible or liable in any manner whatever for (i) the sufficiency,
correctness, genuineness, collection or validity of any instrument deposited
with it, (ii) the form of execution of such instruments, (iii) the identity,
authority or rights of any person executing or depositing the same, (iv) the
terms and conditions of any instrument pursuant to which the parties may act, or
(v) the loss of any funds deposited with it (due to early presentation for
payment or otherwise), except for its gross negligence or willful default. The
Escrow Agent shall not have any duties or responsibilities except those set
forth in this Agreement, and shall not incur any liability in acting upon any
signature, notice, request, waiver, consent, receipt or other paper or document
believed by the Escrow Agent to be genuine, and the Escrow Agent may assume that
any person purporting to give it any notice on behalf of any party in accordance
with the provisions hereof has been duly authorized to do so, except that this
will not relieve the Escrow Agent of liability for its gross negligence or
willful default. The terms and conditions of this subsection (k) shall create no
right in any person, firm or corporation other than the parties hereto and their
respective successors and assigns, and no third party shall have the right to
enforce or benefit from the terms hereof.
3.8    Cooperation Covenants. The "Cooperation Covenants" shall be defined as
Borrower's obligation (a) in the event of a Default, to comply with the terms of
Sections 3.7 (a) and (b), and (b) provided no Default shall have occurred or if
Lender has otherwise elected, to deliver the Deed in Lieu Documents required by
Sections 3.7 (d), and the other deliveries, obligations, covenants, conditions
and limitations required or imposed by Sections 3.7 (e) (g) (h) and (i).
Borrower shall be subject to personal liability for the full Indebtedness and
all other obligations of Borrower to Lender under the Loan Documents for any
failure of Borrower after an Event of Default occurring after the Effective Date
to comply with, or any attempt by Borrower after an Event of

MIAMI 3859485.10 72496/43267
EXECUTION COPY
18

--------------------------------------------------------------------------------



Default occurring after the Effective Date to interfere with Borrower's
compliance with, the Cooperation Covenants, which failure has not been cured
within fifteen (15) days after written notice from Lender to Borrower.
3.9    Relief from Bankruptcy. In the event that Borrower shall (a) file a
voluntary petition with any bankruptcy court of competent jurisdiction or be the
subject of any petition under the Bankruptcy Code; (b) be the subject of any
order for relief issued under the Bankruptcy Code; (c) file or be the subject of
any petition seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future federal
or state act or law relating to bankruptcy, insolvency or other relief for
debtors; (d) have sought or consented to or acquiesced in the appointment of any
trustee, receiver, conservator, liquidator or assignee for the benefit of
creditors; or (e) be the subject of any order, judgment or decree entered by any
court of competent jurisdiction approving a petition filed against such party
for any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or relief for debtors, and such
action causes Lender to seek necessary or appropriate relief: (i) Lender shall
thereupon be entitled to and Borrower irrevocably consents to the relief from
any automatic stay imposed by Section 362 of Bankruptcy Code, or otherwise, on
or against the exercise of the rights and remedies otherwise available to Lender
as provided in this Agreement with respect to the Property and as otherwise
provided by law, and Borrower hereby irrevocably waives any right to object to
such relief, and acknowledges that no reorganization in bankruptcy is feasible;
(ii) Borrower waives its exclusive right pursuant to Section 1121(b) of the
Bankruptcy Code to file a plan of reorganization and irrevocably agrees and
consents that Lender may file a plan immediately upon the entry of an order for
relief if an involuntary petition is filed against Borrower or upon the filing
of a voluntary petition by Borrower; (iii) in the event that Lender shall move
pursuant to Section 1121(d) of the Bankruptcy Code for an order reducing the 120
day exclusivity period, Borrower shall not object to any such motion, and (iv)
Borrower waives any rights it may have pursuant to Section 108(b) of the
Bankruptcy Code. The provisions of this Section shall survive a Deed in Lieu
Closing.
3.10    Additional Documents and Further Assurances. Simultaneously with the
execution of this Agreement by Borrower, Borrower shall deliver or cause to be
delivered to Lender, current certificates of good standing for each of the
Borrower, Glimcher LP and Glimcher Corp., from the Secretaries of State of
Delaware and from the State of Ohio. In addition, Borrower shall deliver to
Lender satisfactory evidence of the current status of Borrower, Glimcher LP and
Glimcher Corp. in the states of their formation and in Ohio and the authority of
Borrower, by and through Glimcher LP and Glimcher LP, by and through Glimcher
Corp., to enter into this Agreement and the Deed in Lieu Closing Documents,
whether given to Lender, its designee or assignee or to a Third Party Buyer.
3.11    Debt. Borrower and Lender acknowledge that as of the Effective Date the
outstanding principal balance of the Loan is $40,098,534.35.
3.12    Lender Waiver Regarding Glimcher Parties. Lender hereby irrevocably and
unconditionally waives and releases all defenses, setoffs, claims, counterclaims
and causes of action of any kind or nature whatsoever accruing prior to the
Effective Date against Glimcher LP and GDC

MIAMI 3859485.10 72496/43267
EXECUTION COPY
19

--------------------------------------------------------------------------------



(except as necessary to pursue any claims against Borrower) and all affiliates
of Glimcher LP other than Borrower (collectively, the “Glimcher Parties”) and
all of the respective past and present officers, directors, members, managers,
employees, agents, attorneys and representatives of the Glimcher Parties with
respect to (i) the Loan, (ii) the Loan Documents, (iii) the Debt, (iv) any other
documents or instruments now or previously evidencing, securing or in any way
relating to the Loan, (v) the Project, or (vi) the development, ownership,
operation, management, leasing or financing of the Project; provided, however,
that the foregoing waiver and release set forth in this section is not intended
to, and shall not, apply to any of the representations or covenants of Glimcher
LP made or undertaken by it in this Agreement.


ARTICLE IV    
MODIFICATION OF CERTAIN OF THE LOAN DOCUMENTS
4.1    UCC Financing Statements. Borrower hereby grants and confirms unto Lender
a first lien priority interest in all Collateral to the maximum extent permitted
by the Uniform Commercial Code, as may have been amended subsequent to the
making of the Loan. Borrower hereby further consents to the filing of any
financing statements or Uniform Commercial Code forms required to be filed in
the applicable states or any other filing office (collectively "Filings") in
order to perfect said interest and, notwithstanding anything contained in any of
the Loan Documents to the contrary, in accordance with the Uniform Commercial
Code, as amended subsequent to the making of the Loan, said Filings may be made
by Lender without the consent or signature of Borrower.
ARTICLE V    
ADDITIONAL PROVISIONS
5.1    References to Loan Agreement and Loan Documents. All references to the
terms "Loan Agreement" and "Loan Documents" in any of the Loan Documents shall
mean and refer to the Loan Agreement and the other Loan Documents, as modified
by the terms of this Agreement and any subsequent modifications, renewals or
replacements thereof.
5.2    Events of Default. Each of the following shall constitute an additional
Event of Default ("Default") under the Loan Agreement. The reference to Defaults
contained in this Section shall not be deemed exclusive and shall be in addition
to the other Defaults or Events of Default contained in the Loan Documents.
(c)    Misrepresentations. If any representation or warranty of Borrower or
Glimcher LP in this Agreement is untrue or inaccurate in any material respect
when made.
(d)    Failure to Fund Shortfalls. If Borrower or Glimcher LP shall fail to
timely pay all or any portion of the Shortfalls when due at any time during the
Marketing Period, provided however, in no event shall Glimcher LP's liability
for the Shortfalls exceed the Shortfall Liability Cap.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
20

--------------------------------------------------------------------------------



(e)    Operating Standard. If the Mall is not otherwise kept open and operating
in accordance with the Operating Standard during the Marketing Period.
(f)    Fraud. Fraud or intentional misrepresentation by any of Borrower,
Glimcher LP or Glimcher Corp.
(g)    Misapplication of Proceeds. The misapplication or conversion by Borrower,
Glimcher LP or Glimcher Corp. of (i) any Proceeds paid by reason of any Insured
Casualty, (ii) any Award received in connection with a Condemnation, or (iii)
any Rents, refund of Taxes or Other Charges or Funds.
(h)    Bankruptcy. If Borrower or any Person owning an interest in Borrower
commences any action, suit, claim, arbitration, governmental investigation or
other proceeding (i) under any existing of future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors seeking to have an order for relief entered with respect to
Borrower, or seeking to adjudicate any of Borrower a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to any of Borrower or any
of Borrower's debts, or (ii) seeking appointment of a receiver, trustee
custodian or other similar official for Borrower or for all or substantially all
of Borrower's assets.
(i)    Suit by Borrower. If Borrower or Glimcher LP shall file or institute
against any of Lender Parties, any lawsuit, complaint, administrative claim,
adversary proceeding or other legal action relating, directly or indirectly, to
the Loan or the Project concerning a matter waived or released in Section 2.4(a)
of this Agreement.
(j)    Failure to Comply with Joint Marketing Covenants. If Borrower or Glimcher
LP shall fail to comply with the Joint Marketing Covenants, and such failure
shall continue for fifteen (15) days after notice from Lender.
(k)    Failure to Execute Documents. If Borrower or Glimcher LP shall fail to
promptly, upon request of Lender, execute and deliver to Lender, Lender's
designee or assignee, or a Third Party Buyer, as applicable, any of the
Foreclosure Documents or the Deed in Lieu Documents, as applicable, and such
failure shall continue for fifteen (15) days after notice from Lender.
(l)    Payments. If Borrower or Glimcher LP shall fail to pay any payment due by
them, respectively, provided for under this Agreement when the same shall become
due and after the expiration of any applicable grace or cure period provided for
monetary defaults under the Loan Documents.
(m)    Breach of Other Covenants. If Borrower shall breach, default under or
fail to fully perform any of its covenants, agreements and obligations under
this Agreement, and such failure shall continue for fifteen (15) days after
notice from Lender; provided, however, if such non-monetary default is
susceptible of cure but cannot be reasonably cured within such fifteen (15) day
period and Borrower has commenced to cure such default within the fifteen day
period and thereafter

MIAMI 3859485.10 72496/43267
EXECUTION COPY
21

--------------------------------------------------------------------------------



diligently and expeditiously proceeds to cure the same, such fifteen day period
shall be extended for an additional period of time not to exceed thirty (30)
days.
5.3    Lender's Rights Upon Occurrence of Default. Upon the occurrence of a
Default hereunder, Lender shall immediately be entitled, without further notice
to Borrower or Glimcher LP, to exercise any or all of Lender's rights and
remedies under this Agreement, the Loan Documents, at law or in equity (all of
such rights and remedies being cumulative), including but not limited to the
rights of Lender to acquire title to the Project pursuant to the terms of
Section 3.7 hereof and the right to demand specific performance of any and all
obligations of Borrower or Glimcher LP hereunder. Lender's right to demand
specific performance of Borrower's and Glimcher LP's obligations hereunder shall
include, but not be limited to, Borrower's obligation to keep the Mall open and
operating during the Marketing Period in accordance with the Operating Standard
and to comply with the Joint Marketing Covenants, Borrower's and Glimcher LP's
obligation to comply with the Cooperation Covenants and Borrower's and Glimcher
LP's obligation to pay all Shortfalls, provided, however, that Glimcher LP's
obligations to pay Shortfalls shall be limited to the Shortfall Liability Cap,
it being acknowledged by Borrower, Glimcher LP and Lender that Lender will be
irreparably injured if these provisions of this Agreement are not specifically
enforced, and the parties hereby agree that Lender shall be entitled to a decree
of specific performance to effectuate the terms of these provisions of this
Agreement.
5.4    Additional Obligations of Glimcher LP. Glimcher LP hereby agrees to (a)
continue to serve as the property manager for the Project as provided in Section
2.9 (c) hereof and the Management Agreement, as amended by the terms of the
Amendment to Management Agreement, (b) fund or provide Borrower with funds to
pay all Shortfalls as necessary to keep the Project open and operational in
accordance with the Operating Standard, provided, however, that Glimcher LP's
obligation to fund or provide Borrower with funds to pay all Shortfalls shall be
limited to the Shortfall Liability Cap, (c) cause the Borrower to keep the
Project open and operated in accordance with the Operating Standard up until the
Deed in Lieu Closing Date, and (d) and to comply with and to cause Borrower to
comply with the Joint Marketing Covenants. Additionally, Glimcher LP in
furtherance of such undertakings, makes the representations set forth in
Sections 2.2, 2.3, 2.5 and 2.6 hereof, subject to the provisions of Section
2.11, and confirms Lender’s remedies as set forth in Section 5.3 for a Default
by Glimcher LP under this Agreement.


ARTICLE VI    
MISCELLANEOUS
6.1    No Limitation of Remedies. No right, power or remedy conferred upon or
reserved to or by Lender in this Agreement is intended to be exclusive of any
other right, power or remedy conferred upon or reserved to or by Lender under
this Agreement. Each and every remedy shall be cumulative and concurrent, and
shall be in addition to each and every other right, power and remedy given under
this Agreement.
6.2    No Waivers. Except as otherwise expressly set forth in this Agreement,
nothing contained in this Agreement shall constitute a waiver of any rights or
remedies of Lender under the

MIAMI 3859485.10 72496/43267
EXECUTION COPY
22

--------------------------------------------------------------------------------



Loan Documents or at law. No delay or failure on the part of any Party in the
exercise of any right or remedy under this Agreement shall operate as a waiver,
and no single or partial exercise of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy. No action
or forbearance by any Party contrary to the provisions of this Agreement shall
be construed to constitute a waiver of any of the express provisions. Any Party
may in writing expressly waive any of such Party's rights under this Agreement
without invalidating this Agreement or the Loan Documents.
6.3    Successors or Assigns. Whenever any Party is named or referred to in this
Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such Party shall be included. All covenants
and agreements in this Agreement shall bind and inure to the benefit of the
heirs, executors, legal representatives, successors, successors-in-title and
assigns of the Parties, whether so expressed or not.
6.4    Construction of Agreement. Each Party acknowledges that it has
participated in the negotiation of this Agreement. No provision of this
Agreement shall be construed against or interpreted to the disadvantage of any
Party by any court or other governmental or judicial authority by reason of such
Party having or being deemed to have structured, dictated or drafted such
provision. Borrower at all times has had access to an attorney in the
negotiation of the terms of and in the preparation and execution of this
Agreement. Borrower has had the opportunity to review and analyze this Agreement
for a sufficient period of time prior to execution and delivery. No
representations or warranties have been made by or on behalf of Lender, or
relied upon by Borrower, pertaining to the subject matter of this Agreement,
other than those set forth in this Agreement. All prior statements,
representations and warranties, if any, are totally superseded and merged into
this Agreement, which represents the final and sole agreement of the Parties
with respect to the subject matters of this Agreement. All of the terms of this
Agreement were negotiated at arm's length, and this Agreement was prepared and
executed without fraud, duress, undue influence or coercion of any kind exerted
by any of the Parties upon the others. The execution and delivery of this
Agreement is the free and voluntary act of Borrower.
6.5    Conflict. In the event of any conflict of the terms, conditions,
covenants, representations or warranties of this Agreement and any of the other
Loan Documents, the terms, conditions, covenants, representations and warranties
of this Agreement shall govern and control.
6.6    Invalid Provision to Affect No Others. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any related
transaction at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity. If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then only such clause or provision shall be deemed deleted, as
though not contained, and the remainder of this Agreement shall remain operative
and in full force and effect.
6.7    Indemnity. Borrower agrees to indemnify and hold harmless Lender from any
liabilities, costs, expenses (including attorneys and paralegal fees at all
tribunal levels) or claims

MIAMI 3859485.10 72496/43267
EXECUTION COPY
23

--------------------------------------------------------------------------------



of the State of Ohio or any other governmental agency, including Franklin
County, for documentary stamps, intangible taxes, conveyance fees and any
interest or penalties thereon which may be or become due in connection with (a)
the execution, delivery or recording of this Agreement or (b) the transactions
contemplated by this Agreement.
6.8    Notices. Any and all notices, elections, approvals, consents, demands,
requests and responses ("Communications") permitted or required to be given
under this Agreement or the Loan Documents shall not be effective unless in
writing, signed by or on behalf of the Party giving the same, and sent by hand
delivery or overnight courier service (such as Federal Express), to the Party to
be notified at the address of such Party set forth below or at such other
address within the continental United States as such other Party may designate
by notice specifically designated as a notice of change of address and given in
accordance with this Section. Any Communications shall be effective upon the
earlier of their receipt or three days after mailing in the manner indicated in
this Section. Receipt of Communications shall occur upon actual delivery but if
attempted delivery is refused or rejected, the date of refusal or rejection
shall be deemed the date of receipt. Any Communication, if given to Lender, must
be addressed as follows, subject to change as provided above:
U.S. Bank National Association, as Trustee
c/o KeyBank Real Estate Capital
Portfolio Services - CMBS
11501 Outlook Street, Suite 300
KS-01-11-0501
Overland Park, Kansas 66211
Re: LBUBS 2007-C1; Loan No. 010034718


With copies to:


LNR Partners, LLC
1601 Washington Avenue, Suite 700
Miami Beach, Florida 33139
Attn:    Director of Servicing
Re: LBUBS 2007-C1; Loan No. 010034718


and, if given to Borrower or Glimcher LP, must be addressed as follows,
notwithstanding any other address set forth in the Loan Documents to the
contrary, subject to change as provided above:


EM Columbus II, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attn: General Counsel
Telephone: 614-621-9000
Facsimile: 614-621-8863



MIAMI 3859485.10 72496/43267
EXECUTION COPY
24

--------------------------------------------------------------------------------



6.9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.
6.10    Future Negotiations. Borrower acknowledges and agrees that (a) Lender
has no obligation whatsoever to discuss, negotiate or to agree to any
restructuring of the Loan, or any modification, amendment, restructuring or
reinstatement of the Loan Documents or to forbear from exercising its rights and
remedies under the Loan Documents, except as expressly provided in this
Agreement; (b) if there are any future discussions among Lender and Borrower
concerning any such restructuring, modification, amendment or reinstatement,
then no restructuring, modification, amendment, reinstatement, compromise,
settlement, agreement or understanding with respect to the Loan, the Loan
Documents, the Project or any aspect thereof, shall constitute a legally binding
agreement or contract or have any force or effect whatsoever unless and until
reduced to writing and signed by authorized representatives of the Parties; and
(c) Borrower and Glimcher LP shall not assert or claim in any legal proceedings
or otherwise that any such agreement exists except in accordance with the terms
of this Section.
6.11    Relationship of Parties. The Parties do not intend by this Agreement to
create a partnership or a joint venture. Neither this Agreement, Lender's
approval and other rights hereunder nor any of the payments herein or in the
Note to be made by either Borrower or Lender shall constitute, or shall be
deemed or construed to constitute, Lender a "mortgagee in possession" of the
Project or in any manner liable for any goods or services delivered or provided
with respect to the Project or in any manner liable to any third parties or to
Borrower or Glimcher LP. The relationship of Lender to Borrower is that of
"lender" and "borrower" and the Parties acknowledge and agree that the
obligations of Lender and Borrower set forth herein are not intended to benefit
and should not be relied on by third parties.
6.12    Headings. The headings of the articles, sections and subsections of this
Agreement are for the convenience of reference only, are not to be considered a
part of this Agreement and shall not be used to construe, limit or otherwise
affect this Agreement.
6.13    Modifications. The terms of this Agreement may not be changed, modified,
waived, discharged or terminated orally, but only by an instrument or
instruments in writing, signed by the Party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted. Except as
modified by this Agreement, the Loan Documents shall remain unmodified and in
full force and effect.
6.14    Time of Essence; Consents. Time is of the essence of this Agreement and
the Loan Documents. Any provisions for consents or approvals in this Agreement
shall mean that such consents or approvals shall not be effective unless in
writing and executed by Lender.
6.15    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all such counterparts together
shall constitute one and the same instrument
6.16    Arbitration.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
25

--------------------------------------------------------------------------------



(a)    Upon demand of any Party hereto, whether made before or after institution
of any judicial proceeding, any claim or controversy arising out of or relating
to the Loan Documents between parties hereto (a "Dispute") shall be resolved by
binding arbitration conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the "Arbitration Rules") of the American Arbitration
Association (the "AAA") and the Federal Arbitration Act. Disputes may include,
without limitation, tort claims, counterclaims, a dispute as to whether a matter
is subject to arbitration, claims brought as class actions, or claims arising
from documents executed in the future. A judgment upon the award may be entered
in any court having jurisdiction. Notwithstanding the foregoing, this
arbitration provision does not apply to disputes under or related to swap
agreements.
(b)    Special Rules. All arbitration hearings shall be conducted in the City of
Columbus, Ohio. A hearing shall begin within 90 days of demand for arbitration
and all hearings shall conclude within 12 days of demand for arbitration. These
time limitations may not be extended unless a party shows cause for extension
and then for no more than a total of 60 days. The expedited procedures set forth
in Rule 51 et seq. of the Arbitration Rules shall be applicable to claims of
less than $1,000,000.00. Arbitrators shall be licensed attorneys selected from
the Commercial Financial Dispute Arbitration Panel of the AAA. The Parties do
not waive applicable Federal or state substantive law except as provided herein
6.17    Preservation and Limitation of Remedies. Notwithstanding the preceding
binding arbitration provisions, the Parties agree to preserve, without
diminution, certain remedies that any Party may exercise before or after
arbitration proceeding is brought. The Parties shall have the right to proceed
in any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable: (a) all rights to foreclose against any real
or personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceeding to confirm the
sale; (ii) all rights of self-help, including peaceful occupation of real
property and collection of rents, set-off and peaceful possession of personal
property; (c) obtaining provisional or ancillary remedies, including injunctive
relief, sequestration, garnishment, attachment, appointment of a receiver or
filing of an involuntary bankruptcy proceeding; and (d) when applicable, a
judgment by confession of judgment. Any claim or controversy with regard to any
party's entitlement to such remedies is a Dispute.
6.18    Waiver of Exemplary Damages. The Parties agree that they shall not have
a remedy of punitive or exemplary damages against other parties in any Dispute
and hereby waive any right or claim to punitive or exemplary damages they have
now or which may arise in the future in connection with any Dispute, whether the
Dispute is resolved by arbitration or judicially.
6.19    Waiver of Trial by Jury. THE PARTIES ACKNOWLEDGE THAT BY AGREEING TO
BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY
TRIAL WITH REGARD TO A DISPUTE
6.20    Representations and Warranties of Lender. Lender represents and warrants
to Borrower that

MIAMI 3859485.10 72496/43267
EXECUTION COPY
26

--------------------------------------------------------------------------------



(a)    Lender has all necessary power and authority to enter into this
Agreement, to execute and deliver the Lender Release and the other Lender
Deliveries, all actions required to be taken by Lender to approve or authorize
the execution of this Agreement, the execution and delivery of the Lender
Release and the other Lender Deliveries, and the consummation of transactions
contemplated by this Agreement have been taken, and this Agreement constitutes,
and when executed and delivered as contemplated hereby, the Lender Release will
constitute, the valid and binding obligations of Lender in accordance with their
respective terms.
(b)    Neither the execution of this Agreement or the Lender Release, nor the
consummation of the transactions contemplated hereby will constitute a violation
of or be in conflict with or constitute a default under any term or provision of
any agreement, indenture, security arrangement or lease to which Lender is a
party.
(c)    The persons executing this Agreement, the Lender Release and the other
Lender Deliveries on behalf of Lender are duly authorized to do so and all
requisite action has been taken by Lender to authorize the execution and
delivery of this Agreement, the Lender Release and the consummation of the
transactions contemplated hereby.
(d)    To Lender's actual knowledge, there are no existing material defaults
under the Loan Documents.


(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)







MIAMI 3859485.10 72496/43267
EXECUTION COPY
27

--------------------------------------------------------------------------------






The Parties have executed and delivered this Agreement, as of the day and year
first above written.
LENDER:


U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF
LB-UBS COMMERCIAL MORTGAGE TRUST 2007-C1, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-C1


By:
LNR Partners, LLC, a Florida limited liability company, as attorney-in-fact





By: /s/ Arnold Shulkin            
Name: Arnold Shulkin            
Title:     Vice President                









MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






BORROWER:


EM COLUMBUS II, LLC, a Delaware limited liability company


By:
Glimcher Properties Limited Partnership,

a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By: /s/ George A. Schmidt        
Name: George A. Schmidt
Title: Executive Vice President




GUARANTOR:


GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By: /s/ George A. Schmidt        
Name: George A. Schmidt
Title: Executive Vice President













MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






SCHEDULE 2.4(d)


EXCEPTIONS TO CASH MANAGEMENT AGREEMENT REPRESENTATION


None









MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






SCHEDULE 2.4(e)


AGREEMENTS AFFECTING MALL ANCHOR TENANTS






1.    First Amendment to Supplemental Agreement dated June 21, 20067 between EM
Columbus II, LLC and Macy’s Retail Holdings, Inc.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






Schedule 2.4(f)
SERVICE CONTRACTS


Mall(s)
Contractor
Contract Type
Expiration Date
Auto-Renew?
Notes
Eastland and others
Kazaam 3D
Advertising
3/1/2019
3 Year
3D Advertising x 11 malls
EASTLAND ONLY
ADT Security Services
Maintenance / Service
1/1/2013
1 Year
Fire/Burglar alarm monitoring; Auto-renews annually
EASTLAND ONLY
AEP Retail Energy Partners
Maintenance / Service
5/9/2014
Monthly
Power Sales Agreemt
EASTLAND ONLY
Airfast Heating & Cooling
Maintenance / Service
8/31/2014
N/A
HVAC PM renewal
EASTLAND ONLY
Brickman Group
Maintenance / Service
9/14/2015
N/A
Snow Removal
EASTLAND ONLY
Brickman Group
Maintenance / Service
4/1/2015
N/A
Exterior Landscape Maintenance
EASTLAND ONLY
Cintas
Maintenance / Service
5/31/2017
N/A
maintenance uniform rental
EASTLAND ONLY
City of Columbus
Maintenance / Service
 
PERPETUAL
 
EASTLAND ONLY
Columbia Gas of Ohio
Other - Advance Notice of Disconnect
 
PERPETUAL
Agreement for Advance Notice of tenant Disconnect.
EASTLAND ONLY
Columbus Police Dept
Maintenance / Service
1/31/2014
N/A
Independent Law Enforcemt
EASTLAND ONLY
Communication Systems
Other - License Agrmt
 
PERPETUAL
 
EASTLAND ONLY
Contract Sweepers
Maintenance / Service
1/1/2015
N/A
parking lot sweeping
EASTLAND ONLY
COTA
Other - License Agrmt
1/31/2015
N/A
Initial Exp 1/31/12; renewal term exp 1/31/15
*Park & Ride License and Advertising Agrmt
*Consignment Agrmt for Sale of COTA Bus Passes
*1/2/12 - Per SJames, COTA renewed agreemt x 3 yrs
EASTLAND ONLY
Engineering Power Solutions
Maintenance / Service
12/31/2013
1 Year
Water meter reading


1



--------------------------------------------------------------------------------




Mall(s)
Contractor
Contract Type
Expiration Date
Auto-Renew?
Notes
EASTLAND ONLY
Engineering Power Solutions
Maintenance / Service
12/31/2013
1 Year
Gas meter reading
EASTLAND ONLY
Fire Systems Professionals
Maintenance / Service
4/30/2015
N/A
CCTV maintenance renewal
EASTLAND ONLY
Fire Systems Professionals
Maintenance / Service
9/30/2015
N/A
Annual Fire Alarm & Backflow Testing & Quarterly Sprinkler Inspections
EASTLAND ONLY
Firestone
Warranty
8/31/2026
N/A
Roof Warranty: Dick's Sporting Goods
EASTLAND ONLY
G & J Pepsi-Cola Bottlers
Sponsorship
9/30/2014
N/A
 
EASTLAND ONLY
GFC - Gordon Flesch Company
Equipment Lease
3/19/2015
Monthly
Copier/Printer/Scanner
EASTLAND ONLY
GreenScape Horticultural Services
Maintenance / Service
3/1/2014
N/A
Interior plantscaping
EASTLAND ONLY
Mainstreet Maintenance
Maintenance / Service
7/31/2011
Monthly
Housekeeping; renewed 8/1/10
EASTLAND ONLY
Muzak
Maintenance / Service
10/22/2013
2 Year
Music
EASTLAND ONLY
Ohio Retail Security
Maintenance / Service
7/31/2011
Monthly
Security; renewed 8/1/10
EASTLAND ONLY
Pro-Flow
Maintenance / Service
1/4/2015
N/A
Urinal/Ejector Pit PM
EASTLAND ONLY
Smarte Carte
Maintenance / Service
1/4/2015
N/A
Kiddie Kruzzers
EASTLAND ONLY
Viacom Outdoor
Advertising
8/31/2014
N/A
Directory Displays
EASTLAND ONLY
White Rock Media
Other - Media Consulting
6/25/2014
N/A
Media Consulting/Placement Services
















2



--------------------------------------------------------------------------------






SCHEDULE 2.8


LEGAL PROCEEDINGS






None







MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT A


LOAN DOCUMENTS


1.    Loan Agreement dated as of November 20, 2006 between Borrower and Lehman
Brothers Bank, FSB, a federal stock savings bank ("Original Lender").
2.    Promissory Note (the "Note") in the original principal amount of
$43,000,000.00 made by Borrower in favor of Original Lender as endorsed to
Lender
3.    Open-End Mortgage and Security Agreement (the "Mortgage") made by Borrower
in favor Original Lender dated as of November 20, 2006, recorded November 21,
2006, as Document No. 200611210233085 in the Official Records of Franklin
County, Ohio (the "Records") as assigned by Assignment of Open End-Mortgage and
Security Agreement by Original Lender to LaSalle Bank National Association, in
its capacity as trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1
dated November 17, 2006 and recorded November 1, 2007 under Instrument No.
200711010189618 in the Records and further assigned by Assignment of Open
End-Mortgage and Security Agreement by LaSalle Bank National Association, in its
capacity as trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1 to
U.S. Bank National Association, a national banking association organized and
existing under the Laws of the United States of America, not in its individual
capacity but solely in its capacity as Trustee for the registered holders of
LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 dated January 17, 2013 and recorded _______________
under Instrument No.___________________ in the Records.
4.    Assignment of Leases and Rents (the "Assignment of Leases") made by
Borrower in favor of Original Lender dated as of November 20, 2006, recorded
November 21, 2006, as Document No. 200611210233089 in the Records as assigned by
Assignment of Assignment of Leases and Rents by Original Lender to LaSalle Bank
National Association, in its capacity as trustee for the registered holders of
LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 dated November 17, 2006 and recorded November 1,
2007 under Instrument No. 200711010189619 in the Records and further assigned by
Assignment of Leases and Rents by LaSalle Bank National Association, in its
capacity as trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1 to
U.S. Bank National Association, a national banking association organized and
existing under the Laws of the United States of America, not in its individual
capacity but solely in its capacity as Trustee for the registered holders of
LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 dated January 17, 2013 and recorded February 14,
2013 under Instrument No. 201302140026331 in the Records.



MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




5.    Guaranty of Recourse Obligations of Borrower (the "Guaranty") dated as of
November 20, 2006 executed by Glimcher Properties Limited Partnership, a
Delaware limited partnership ("Guarantor").
6.    Environmental Indemnity Agreement (the "Environmental Indemnity") dated as
of November 20, 2006 executed by Borrower and Guarantor in favor of Lender.
7.    Deposit Account Control Agreement dated as of November 20, 2006, executed
by Wachovia Bank, National Association ("Deposit Bank"), Borrower and Original
Lender.
8.    Clearing Account Control Agreement dated as of November 20, 2006, executed
by Deposit Bank and Borrower.
9.    Assignment of Management Agreement and Subordination of Management Fees
dated as of November 20, 2006 made by Borrower in favor of Original Lender and
consented to and agreed to by Guarantor and Glimcher Development Corporation, a
Delaware Corporation (together, "Manager").
10.    Assignment of Personal Property Leases, Service Agreements, Permits,
Licenses, Franchises and Other Agreements dated as of November 20, 2006 made by
Borrower in favor of Original Lender.
11.    UCC Financing Statement naming Borrower, as Debtor, and Original Lender,
as Secured Party, recorded on November 30, 2006, as Document No. 200611300238482
in the Records as assigned by UCC-3 Assignment to LaSalle Bank National
Association, in its capacity as trustee for the registered holders of LB-UBS
Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 recorded November 1, 2007 under Instrument No.
200711010189449 and continued by UCC-3 Continuation record August 18, 2011 under
Instrument No. 201108180103132 in the Records and further assigned by UCC-3
Assignment to U.S. Bank National Association, a national banking association
organized and existing under the Laws of the United States of America, not in
its individual capacity but solely in its capacity as Trustee for the registered
holders of LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage
Pass-Through Certificates, Series 2007-C1 recorded February 14, 2013 under
Instrument No. 201302140026333 in the Records .
12.    UCC Financing Statement naming Borrower, as Debtor, and Original Lender,
as Secured Party, filed on November 27, 2006 under File No. 6425990 9 with the
Delaware Secretary of State.
13.    All of the foregoing as affected by the Spreader Agreement.











MIAMI 3859485.10 72496/43267
EXECUTION COPY
2

--------------------------------------------------------------------------------






EXHIBIT B


RENT ROLL








SEE ATTACHMENT













MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT C






SEE ATTACHMENT













MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT D


DEED


LIMITED WARRANTY DEED


THIS LIMITED WARRANTY DEED, dated as of                 , 20__, is given by EM
COLUMBUS II, LLC, a Delaware limited liability company ("Grantor"), whose
address is c/o Glimcher Properties Limited Partnership, 180 East Broad Street,
Columbus, Ohio 43215, Attn: General Counsel, in favor of
                                                ("Grantee"), with an address c/o
LNR Partners, LLC, 1601 Washington Avenue, Suite 700, Miami Beach, Florida
33139.


Grantor, for and in consideration of the sum of $10.00 and other good and
valuable consideration paid by Grantee, receipt of which is acknowledged hereby,
grants, bargains, sells and conveys to Grantee the land situate, lying and being
in Franklin County, Ohio, more particularly described on Exhibit A attached
hereto (the "Property").


TOGETHER WITH all right, title and interest of Grantor in (i) any and all
structures and improvements on the Property; (ii) any land lying in the bed of
any street or highway, opened or proposed, in front of or adjoining the
Property; and (iii) all easements, rights of way, privileges, licenses,
appurtenances and other rights and benefits belonging to, running with the owner
of, or in any way related to the Property.


TO HAVE AND TO HOLD, the same in fee simple forever, by through and under
Grantor but not otherwise.


SUBJECT TO the matters reflected on Exhibit B attached hereto (the "Permitted
Exceptions").


AND Grantor covenants with Grantee that Grantor is lawfully seized of the
Property in fee simple; that Grantor has good right and lawful authority to sell
and convey the Property except as may be limited by the Permitted Exceptions;
that Grantor warrants the title to the Property and will defend the same against
the lawful claims of others claiming by, through or under Grantor, but not
otherwise, except for claims arising from the Permitted Exceptions.


THIS DEED is an absolute conveyance to Grantee of the title to the Property and
is not intended to serve or operate as a mortgage, security agreement or
security interest of any kind. A portion of the consideration for this Deed is
the agreement by Grantee, as the holder of the Mortgage (as described on the
attached Exhibit B), to forbear from pursuing its remedies against Grantor for
payment of indebtedness secured by the Mortgage, but this Deed is not given in
satisfaction of the Mortgage.


GRANTEE, by acceptance of this Deed, and Grantor acknowledge and agree that this
Deed is not intended to, and shall not, operate to merge the ownership interest
conveyed with any other interest or lien which Grantee may now have or
subsequently acquire in the Property, it being the intention of the parties that
said interest, including but not limited to,any interest in the Mortgage, shall
continue to be a valid and enforceable lien against the Property, and shall not
merge with Grantee's ownership interest in the Property.



MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






Grantor has executed this Deed as of the date indicated above.


GRANTOR:


EM COLUMBUS II, LLC, a Delaware limited liability company


By:    Glimcher Properties Limited Partnership,
a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By:                    
Name:    George A. Schmidt
Title:    Executive Vice President




STATE OF OHIO        )
) SS:
COUNTY OF FRANKLIN    )


The foregoing instrument was acknowledged, sworn to and subscribed before me
this ____ day of             , 2014, by George A. Schmidt, as Executive Vice
President of Glimcher Properties Corporation, a Delaware corporation, as general
partner of Glimcher Properties Limited Partnership, a Delaware limited
partnership, as the member of EM Columbus II, LLC, a Delaware limited liability
company, on behalf of such limited liability company. He is personally known to
me or has produced a driver's license as identification.




Sign Name:                        
Print Name:                        
My Commission Expires:                        NOTARY PUBLIC
Serial No. (none, if blank):




This deed was prepared by:        John I. Cadwallader, Esq., Frost Brown Todd
LLC, 10 W. Broad St., Suite 2300, Columbus, OH 43215; Telephone: (614) 559-7212;
Email: jcadwallader@fbtlaw.com)


Upon recording, this deed shall be mailed to:                            
                                                    







MIAMI 3859485.10 72496/43267
EXECUTION COPY
2

--------------------------------------------------------------------------------







MIAMI 3859485.10 72496/43267
EXECUTION COPY
3

--------------------------------------------------------------------------------




EXHIBIT A TO DEED


LEGAL DESCRIPTION








SEE ATTACHMENT FOR LEGAL DESCRIPTION




(Continued on Following Page)



MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




[exhibit10159exhbita1.jpg]


(Continued on Following Page)

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------






[exhibit10159exhbita2.jpg]
(Continued on Following Page)

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




[exhibit10159exhbita3.jpg]
(Continued on Following Page)

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




[exhibit10159exhbita4.jpg]


(Continued on Following Page)

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




[exhibit10159exhbita5.jpg]
(Continued on Following Page)

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




[exhibit10159exhbita6.jpg]


(Continued on Following Page)

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




[exhibit10159exhbita7.jpg]


(Continued on Following Page)

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




[exhibit10159exhbita8.jpg]




(Continued on Following Page)

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




[exhibit10159exhbita9.jpg]




(LEGAL DESCRIPTION FOR ADDED PARCEL ON FOLLOWING PAGE)











MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




Parcel A - Fee Simple:
                        
DESCRIPTION OF A 13.815 ACRE TRACT
LOCATED WEST OF HAMIILTON ROAD AND
NORTH OF REFUGEE ROAD
CITY OF COLUMBUS, FRANKLIN COUNTY, OHIO


Situate in the State of Ohio, County of Franklin, City of Columbus, lying in
Section 28, Township 12, Range 21, Refugee Lands, being part of an original
17.03 acre tract conveyed to Lazarus Real Estate II, Inc. by deed of record in
Official Record 12166, D16, all records herein of the Recorder's Office,
Franklin County, Ohio, and being more particularly described as follows:


BEGINNING at an iron pin set at the northeast corner of said original 17.03 acre
tract also being in the westerly right-of-way line of Hamilton Road and at the
common corner of a 3.400 acre tract (Parcel I) conveyed to Eastland Plaza
Limited Partnership, by deed of record in Instrument Number 199917120283701, and
a 0.955 acre tract (Parcel No. 5WD)conveyed to the State of Ohio, by deed of
record in Deed Book 3030, Page 37;


Thence South 04°20' 19" West, a distance of 595.87 feet, along the westerly
right-of-way line of said Hamilton Road also being the line common to said
original 17.03 acre tract and said 0.955 acre tract, to point (referenced by an
3/4 inch iron pin
found 0.25 feet east) at the common corner of said 0.955 acre tract and an
original 39.017 acre tract conveyed to EM Columbus, LLC by deed of record in
Instrument Number 200401080005999;


Thence South 46°52'45" West, a distance of 434.23 feet, along the southerly line
of said original 17.03 acre tract, to a cotton gin spike set at a common corner
of said original 17.03 acre tract and an said original 39.0 17 acre tract;


Thence North 43°07'15° West, a distance of 624.00 feet, along the line common to
said original 17.03 acre tract and said original 39.017 acre tract to a cotton
gin spike set;






(Continued on Following Page)

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------










Thence the following two (2) courses and distances over and across said original
17.03 acre tract:


1.    North 46°52'45" East, a distance of 105.83 feet, to a cotton gin spike
set;
    
2.    North 43°07'15" West, a distance of 500.94 feet, to a iron pin set in the
line common to said original 17.03 acre tract and a 6.000 acre tract conveyed to
Eastland Manor Inc., by deed of record in Deed Book 3622, Page 438;


Thence North 46°5245° East, a distance of 105.12 feet, along the line common to
said original 17.03 acre tract and said 6.000 acre tract to a 3/4 inch iron pin
found at the common corner of said original 17.03 acre tract and said 6.000 acre
tract;


Thence South 85°38'57" East, a distance of 979.81 feet, passing ¾ inch iron pins
found at a distance of 418.83 feet and 615.97 feet, along the line common to
said original 17.03 acre tract and said 6.000 acre tract also along the south
line of a 4.375 acre tract conveyed to Magnet St., LP, by deed of record in
Instrument Number 200409030207871, a 3.903 acre tract (Parcel II), said 3.400
acre tract (Parcel I), and the south right-of-way line of Franksway Street as
shown and delineated on the record plat of FRANKSWAY STREET, MACSWAY AVENUE AND
SERVICE ROAD, DEDICATION IN RAINIER PARK, a subdivision of record in Plat Book
45, Page 22, to the POINT OF BEGINNING, containing 13.815 acres, more or less.
Being subject to all easements, restrictions and rights-of-way of record.


The bearings shown hereon are based on the bearing of North 85°37'49" West for
the northerly right-of-way line of Refugee Road (Right-of-way established by
using ODOT plans FRA-270-15.95 and FRA-270-18.155), as determined from GPS
network of field observations performed in November, 2003, (Ohio State Plane
Coordinate System, South Zone, 1986 adjustment).


All iron pin set are ¾ inch iron pipes, 30 inches in length, with a yellow cap
bearing the name "R. D. ZANDE".












(END OF EXHIBIT A LEGAL DESCRIPTION)

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------






EXHIBIT B TO DEED


PERMITTED EXCEPTIONS




1.
Taxes for the year _____ and subsequent years, a lien not yet due and payable or
delinquent.



2.
Amended and Restated Construction, Operating and Reciprocal Easement Agreement
by and among The May Department Stores Company, a New York corporation, Sears,
Roebuck and Co., a New York corporation, Rich's Department Stores, Inc., an Ohio
corporation, and EM Columbus, LLC, a Delaware limited liability company, dated
May 20, 2005 and recorded June 1, 2005 in the Recorder's Office of Franklin
County, Ohio, as Instrument No. 200506010106031, (the "REA"), and Quitclaim Deed
of Easement from J.C. Penney Corporation, Inc., a Delaware corporation, to EM
Columbus, LLC, a Delaware limited liability company, dated May 17, 2005,
recorded June 1,2005 as Document No. 200506010106040, both in the Franklin
County Recorder's Office, Ohio, for the purposes described in Easement,
Restrictions and Operating Agreement, as amended, over, under and across the
land as described in the above mentioned Easement, Restrictions and Operating
Agreement, as amended, as shown on the Survey. (LT Ex. 21 and 22)



3.
Party Wall Agreement by and between J.C. Penney Company, a Delaware corporation,
and Columbus East-Joint Venture, a partnership, dated September 13,1966 and
recorded July 13,1967 in Volume 2824, Page 459, in the Franklin County
Recorder's Office, Ohio, as shown on the survey by R.D. Zande & Associates dated
June 23, 2006 (the "Survey"). (As to Parcel l and Parcel 6)



4.
Easement from Ernest G. Fritsche and Neva L. Fritsche to Columbus and Southern
Ohio Electric Company, dated February 27, 1969 and recorded March 18, 1969 in
Volume 2966, Page 328, in the Franklin County Recorder's Office, Ohio, as shown
on the Survey. (As to Parcel )



5.
Access Easement Deed by and between Federated Department Stores, Inc., a
Delaware corporation, and SCIT, Inc., a Massachusetts corporation, dated May 17,
1971 and recorded September 9, 1971 in Deed Book 3173, Page 258, in the Franklin
County Recorder's Office, Ohio. (As to Parcel 5)



6.
Right of entry excepted and reserved in that certain Special Warranty Deed by
and between Ernest G. Fritsche, and Columbus East-Joint Venture, a partnership,
dated August 31,1971 and recorded September 13,1971 in Volume 3173, Page 253, in
the Franklin County Recorder's Office, Ohio. (As to Parcel ___)



7.
Deed Easement from Columbus East-Joint Venture, a partnership, to Ernest G.
Fritsche, an individual, dated August 31, 1971 and recorded September 13, 1971
in Volume 3173, Page


MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




256, in the Franklin County Recorder's Office, Ohio, as shown on the Survey. (As
to Parcel 1).


8.
Easement from Federated Departments Stores, Inc., a Delaware corporation, Sears
Roebuck and Co., a New York corporation, and Columbus East-Joint Venture, a
partnership, to SCIT, Inc., a Massachusetts corporation, dated March 10, 1969
and recorded September 13, 1971 in Volume 3173, Page 276, and as depicted in
Plat Book 43, Page 119, both in the Franklin County Recorder's Office, Ohio, as
shown on the Survey. (As to Parcel l, Parcel 2, Parcel 3 and Parcel 5).



9.
Deed of Easement by and between Federated Department Stores, Inc., a Delaware
corporation, and The City of Columbus, a municipal corporation, dated March
25,1975 and recorded May 12, 1975 in Deed Book 3462, Page 435, in the Franklin
County Recorder's Office, Ohio, as shown on the Survey. (As to Parcel 5).



10.
Easement & Right of Way from EM Columbus, LLC, a Delaware limited liability
company, to Columbus Southern Power Company, an Ohio corporation, dated December
20, 2004 and recorded March 15, 2005 as Instrument Number 200503150047711, in
the Recorder's Office of Franklin County, Ohio, as shown on the Survey. (As to
Parcel l, Parcel 2 and Parcel 5).



11.
Deed of Easement from EM Columbus, LLC, a Delaware limited liability company to
City of Columbus, Ohio, a municipal corporation, dated February 25, 2005 and
recorded March 18, 2005 as Instrument Number 20053180050500, in the Recorder's
Office of Franklin County, Ohio, as shown on the Survey.



12.
Matters relating to reconstruction and redevelopment of shopping center as
depicted on Plot Plan, recorded in Plat Book 106, Page 97 and as Instrument No.
200506010106034, in the Franklin County Recorder's Office, Ohio, as shown on the
Survey.



Note: Any covenants, condition or restriction referred to herein indicating a
preference, limitation or discrimination based on race, color, religion, sex,
handicap, familial status or national origin is omitted as provided in 42 U.S.C.
Section 3604, unless and only to the extent that the restriction (a) is not in
violation of state or federal law, (b) is exempt under 42 U.S.C. Section 3607,
or (c) is related to a handicap, but does not discriminate against handicapped
people.


13.
Memorandum of Lease by and between Columbus East-Joint Venture, a partnership,
Lessor, and J.C. Penney Company, a Delaware corporation, Lessee, dated March 28,
1966 and recorded July 20, 1966 in Lease Volume 176, Page 60; Term Agreement by
Columbus East-Joint Venture, a partnership, dated December 29, 1967 and June 2,
1970 in Lease Volume 192, Page 53, Memorandum of Lease Amendment Agreement by
and between EM Columbus, LLC, a Delaware limited liability company, Landlord,
and J.C. Penney Corporation, Inc., a Delaware corporation, Tenant, dated May 9,
2005 and recorded June 1, 2005 as Document No. 200506010105971, Quitclaim Deed
of Easement from J.C. Penney Corporation, Inc., a Delaware corporation, to EM
Columbus, LLC, a Delaware limited


MIAMI 3859485.10 72496/43267
EXECUTION COPY





--------------------------------------------------------------------------------




liability company, dated May 17, 2005, recorded June 1, 2005 as Document No.
200506010106040, and Memorandum of Lease Amendment Agreement by and between EM
Columbus, LLC, a Delaware limited liability company, Landlord, and J.C. Penney
Corporation, Inc., a Delaware corporation, Tenant, dated May 12, 2005 and
recorded June 1, 2005 as Document No. 200506010106045, all in the Franklin
County Recorder's Office, Ohio, which Lease contains no rights of first refusal
or option to purchase.


14.
Open-End Mortgage and Security Agreement from EM Columbus II, LLC, a Delaware
limited liability company to Lehman Brothers Bank, FSB, dated November 20, 2006
and recorded November 21, 2006 under Instrument No. 200611210233085, in the
Franklin County Recorder's Office, Ohio, in the maximum amount of $45,000,00.



15.
Assignment of Leases and Rents by EM Columbus II, LLC, a Delaware limited
liability company to Lehman Brothers Bank, FSB, dated November 20, 2006 and
recorded November 21, 2006 under Instrument No. 200611210233089, in the Franklin
County Recorder's Office, Ohio.



16.
UCC-1 Financing Statement from EM Columbus II, LLC, a Delaware limited liability
company to Lehman Brothers Bank, FSB, recorded November 21, 2006 under
Instrument No. 200611300238482, in the Franklin County Recorder's Office, Ohio.



17.
Mortgage Modification and Spreader Agreement from EM Columbus II, LLC, a
Delaware limited liability company to _________________ dated _____, 2014 and
recorded __________________ under Instrument No. ____________ in the Franklin
County Recorder's Office.



18.
Highway Easement by and between Frederick Zimmerman and Bertha Zimmerman and the
County of Franklin, Ohio dated January 18, 1939 and recorded April 13, 1940 in
Deed Book 116, Page 172 in the Franklin County Recorder's Office (as to the
Added Parcel).



19.
Easement for Pole Line by and between Frederick Zimmerman and Bertha Zimmerman
and Columbus and Southern Ohio Electric Company dated February 14, 11941 and
recorded in Deed Book 1127, Page 313, in the Franklin County Recorder's Office
(as to the Added Parcel).



20.
Easements, terms and conditions as shown on Plat entitled Utility Easements in
Eastland Shopping Center, recorded January 23, 1967 in Plat Book 39, Page 80, in
the Franklin County Recorder's Office (as to the Added Parcel).





(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
(CONTINUES ON FOLLOWING PAGE)





MIAMI 3859485.10 72496/43267
EXECUTION COPY





--------------------------------------------------------------------------------




21.
[exhibit10159exhbitb1.jpg]
[exhibit10159exhbitb2.jpg]

MIAMI 3859485.10 72496/43267
EXECUTION COPY





--------------------------------------------------------------------------------




[exhibit10159exhbitb3.jpg]

MIAMI 3859485.10 72496/43267
EXECUTION COPY





--------------------------------------------------------------------------------






EXHIBIT E


BILL OF SALE


KNOW ALL MEN BY THESE PRESENTS, EM COLUMBUS II, LLC, a Delaware limited
liability company ("Grantor"), whose address is c/o Glimcher Properties Limited
Partnership, Attn: General Counsel, 180 East Broad Street, Columbus, Ohio 43215,
for and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby convey, sell, transfer and assign unto
_________________________, a _____________ ("Grantee"), whose address is c/o LNR
Partners, LLC, 1601 Washington Avenue, Suite 700, Miami Beach, Florida 33139,
and its successors and assigns, all of the right, title and interest of Grantor
in and to the all furniture, fixtures, plumbing, incinerators, lighting
equipment, sprinkler systems, smoke detectors, parking area and other
maintenance equipment, building equipment, machinery, radiators, furnaces,
boilers, hot water heaters, water systems, air conditioning equipment and all
other tangible personal property, in its respective "AS IS" CONDITION, located
on, or in, or attached to, or used in connection with, the property known as
"Eastland Mall" located at 2740 B Eastland Mall, Columbus, Ohio 43232 ( the
"Real Property," and collectively with all of the foregoing, the "Personal
Property").


Grantor warrants that: (i) the Personal Property is free from any lien or
encumbrance except liens and encumbrances made by Grantor or its
predecessor-in-title in favor of the holder of the Loan secured by the Real
Property and duly recorded in the Official Records of Franklin County, Ohio;
(ii) each person executing this Bill of Sale for, or on behalf of, Grantor has
full power and authority to act on behalf of Grantor, and each is authorized by
Grantor to execute this Bill of Sale; and (iii) it will defend the title to the
Personal Property against the lawful claims of all persons whomsoever.


To have and to hold the same unto Grantee and its successors and assigns,
forever.









MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale as of the
_____ day of         , 20 .






GRANTOR:
EM COLUMBUS II, LLC, a Delaware limited liability company


By:    Glimcher Properties Limited Partnership,
a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By:                    
Name:    George A. Schmidt
Title:    Executive Vice President













MIAMI 3859485.10 72496/43267
EXECUTION COPY
2

--------------------------------------------------------------------------------






EXHIBIT F


ASSIGNMENT


THIS ASSIGNMENT ("Assignment") is made this ____ day of _______,
20____ ("Effective Date"), by EM COLUMBUS II, LLC, a Delaware limited liability
company ("Assignor"), whose address is c/o Glimcher Properties Limited
Partnership, Attn: General Counsel, 180 East Broad Street, Columbus, Ohio 43215,
to                             , a                         ("Assignee"), whose
address is c/o LNR Partners, LLC, 1601 Washington Avenue, Suite 700, Miami
Beach, Florida 33139.


RECITALS:


A.    Assignor is the owner of certain real property ("Land"), known as the
"Eastland Mall" located at 2740 B Eastland Mall, Columbus, Ohio 43232, more
particularly described on Exhibit A attached hereto, and certain improvements
thereon ("Improvements"), and other rights, privileges and appurtenances thereto
(collectively, "Project").
B.    Assignor has leased portions of the Project to the Tenants set forth on
the Rent Roll attached hereto as Exhibit B (the "Tenants") (the leases, licenses
and other occupancy agreements with respect to the Project with the Tenants are
sometimes collectively referred to herein as the "Leases").
C.    Assignor has obtained property, casualty and other insurance policies
(individually a "Policy", and collectively, the "Policies") that it maintains
with respect to the Project. Assignor has or may have rights under the Policies
to proceeds from claims made or to be made under any Policy, as well as rights
to settle and compromise any such claims made or to be made with respect thereto
(collectively, "Insurance Proceeds"). Additionally, Assignor may be entitled to
excess or unearned premiums from the Policies that are to be returned to
Assignor after the Effective Date (collectively, "Insurance Premiums").
D.    Assignor has entered into certain contracts for service, labor,
maintenance, repair and operation of the Project that Lender has agreed to
accept assignment of in accordance with that certain Agreement Regarding Loan
dated as of          ____, 20 , between Assignor and Assignee, as set forth on
the list attached hereto as Exhibit C ("Designated Service Contracts").
E.    Assignor is or may be the beneficial owner, holder, or have use rights or
other interests in and to certain escrow or reserve deposits currently held by
or for the benefit of Assignee as well as operating accounts and/or cash
management accounts and/or other accounts for Assignor and/or the Project
("Project Deposit Accounts"). [Note: Delete for Third Party conveyance]
F.    Assignor has or may have rights in uncollected receivables pertaining to
the Project, including, but not necessarily limited to, any and all recoveries,
awards, and other payments in connection with any litigation with respect to the
Project ("Project Receivables").

MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




G.    Assignor has or may have rights in any claim for rent and/or any sum due
to Borrower in any pending bankruptcy proceeding of any Tenant (the "Bankruptcy
Rights").
H.    Assignor is the beneficial owner, holder and user of certain intangible
property used by Assignor in connection with Assignor’s development, use and
operation of the Project, including, without limitation, plans and
specifications, reports, permits, licenses, certificates of occupancy,
development rights, warranties, guaranties, telephone exchanges, trademarks and
the name of the Project (collectively, "Intangible Property").
I.    Assignor desires to assign to Assignee, to the extent assignable, all of
Assignor’s right, title and interest in, if any, and to the Leases, the
Insurance Proceeds, the Insurance Premiums, the Designated Service Contracts,
the Project Deposit Accounts, the Project Receivables, the Bankruptcy Rights and
the Intangible Property, as more particularly set forth below.
J.    Assignee desires to accept the assignment of all of Assignor's right,
title, and interest in and to the Leases, the Insurance Proceeds, the Insurance
Premiums, the Designated Service Contracts, the Project Deposit Accounts, the
Project Receivables, the Bankruptcy Rights and the Intangible Property.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are acknowledged by each of the parties hereto, Assignor and Assignee do hereby
agree as follows:


1.    Recitals. The above recitals are true and are incorporated herein by
reference.
2.    Assignment. Assignor hereby gives, grants, bargains, sells, conveys,
assigns, transfers and sets over unto Assignee, its successors and assigns, as
of the Effective Date, to the extent assignable, all of Assignor's right, title
and interest in and to the Leases, including, without limitation, all security
deposits and pre-paid rent paid thereunder and all income, payments (whether due
as of the Effective Date or made or due on or after the Effective Date),
receivables, revenues, profits or other value generated by or through the Leases
or the Project, the Insurance Proceeds, the Insurance Premiums on or after the
Effective Date, the Project Deposit Accounts, Project Receivables, the
Bankruptcy Rights, and the Intangible Property. Assignor will execute any other
necessary documentation to effectuate this assignment of the Leases, the
Insurance Proceeds, the Insurance Premiums, the Designated Service Contracts,
the Designated Service Contracts, the Project Deposit Accounts, the Project
Receivables, the Bankruptcy Rights and the Intangible Property.
3.    Acceptance. By acceptance hereof, Assignee accepts the foregoing
assignment, however, such acceptance does not and shall not constitute
Assignee's assumption of any of Assignor's representations, warranties,
covenants, liabilities and/or other obligations contained in or under the Leases
and the Designated Service Contracts.
4.    Successors and Assigns. The terms and conditions of this Assignment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




5.    Modification. This Assignment may not be modified, altered or amended, or
its terms waived, except by an instrument in writing signed by the parties
hereto.







MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Assignment as of the date
first written above.
ASSIGNOR:


EM COLUMBUS II, LLC, a Delaware limited liability company


By:    Glimcher Properties Limited Partnership,
a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By:                    
Name:    George A. Schmidt
Title:    Executive Vice President















MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT A TO ASSIGNMENT


LEGAL DESCRIPTION













MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT B TO ASSIGNMENT


LEASES













MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT C TO ASSIGNMENT


DESIGNATED SERVICE CONTRACTS













MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT G


TITLE AFFIDAVIT






STATE OF                     )
) SS:
COUNTY OF                     )


BEFORE ME, the undersigned authority, personally appeared _____________
("Affiant"), who, being by me first duly sworn, depose and say of his own
personal knowledge that:


A.    He/She is the _____________ of Glimcher Properties Corporation, a Delaware
corporation, the sole general partner of Glimcher Properties Limited
Partnership, a Delaware limited partnership, the sole equity member of EM
COLUMBUS II, LLC, a Delaware limited liability company ("Borrower") and delivers
this Affidavit in connection with the conveyance by Borrower of that certain
property ("Property") more particularly described on the attached Exhibit A.
B.    Except for those matters reflected in ____________________________("Title
Company") Commitment No.              ("Commitment"), Borrower has no actual
knowledge and has received no written notice of any outstanding, past due or
unpaid property owner's or master association assessments or common area
maintenance assessments affecting the Property.
C.    To Borrower's knowledge, there are no (i) actions or proceedings now
pending in any state or Federal court to which Borrower is a party, including
but not limited to proceedings in bankruptcy, receivership or insolvency, or
(ii) Internal Revenue Service claims or State of Ohio tax claims that could
result in a judgment being rendered against Borrower or that could ripen into a
lien or encumbrance on the Property or the improvements thereon prior to the
recording of a deed ("Deed") to the Property from Borrower to
                        , a                  ("Lender") in the Franklin County,
Ohio Public Records.
D.    No court having jurisdiction has entered a decree or order for relief with
respect to Borrower in any involuntary case under any bankruptcy, insolvency, or
similar law or appointed a receiver, liquidator, assignor, custodian, trustee or
similar official for Borrower, or ordered the winding up or liquidation of the
affairs of Borrower, nor has Borrower filed a petition for relief or commenced a
voluntary case under any bankruptcy, insolvency or similar law, consented to the
entry of an order for relief in an involuntary case under any such law, or
consented to the appointment of, or taking of possession by, a receiver,
liquidator, assignee, trustee, custodian or similar official for Borrower, nor
has Borrower made any general assignment for the benefit of creditors, nor has
any order, judgment or decree been entered decreeing the dissolution of
Borrower.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




E.    For at least the one hundred twenty (120) days prior to the date hereof,
no material, labor or services have been furnished, performed or supplied in
connection with the Property, including the improvements located thereon, on
behalf of Borrower or at Borrower’s request, or, if same has been done, Borrower
will either provide for payment of the same or take such actions as may be
necessary to release the Property from the operation of any lien, if any such
lien is filed and recorded against the Property; and Affiant has no actual
knowledge nor has Affiant or Borrower received any notice of any unpaid
mechanics', materialmen's or other liens on account of any such material, labor
or services for which payment is past due.
F.    To the best of Affiant’s knowledge, the taxes upon the Property, city,
state and county, real and personal, for calendar year          and for prior
years have been paid in full. Borrower has not instituted any action contesting
the real estate taxes or assessments assessed against the Property.
G.    To the best of Affiant’s knowledge, there are no persons or entities other
than Borrower and the tenants listed on the attached Exhibit B that have any
right to the possession or occupancy of the Property.
H.    To Borrower's knowledge, Borrower has no creditors other than Lender,
except for usual and ordinary operating expenses that are due and payable in
connection with the operation and leasing of the Property.
I.    Affiant has no actual knowledge nor has he received any written notice of
(i) any disputes concerning the location of the boundary lines on the Property.
J.    Pursuant to Section 1445 of the Internal Revenue Code, a transferee
(Lender) of a U.S. real property interest must withhold tax if the transferor
(Borrower) is a foreign person. This Affidavit is given to inform Lender that
withholding of tax is not required upon Borrower's disposition of a U.S. real
property interest. Borrower is not a nonresident alien for U.S. income taxation
purposes. Borrower's U.S. taxpayer identifying number is ___________________,
and Borrower's principal office address is                 ,         ,
_________. Borrower understands that this certification may be disclosed to the
Internal Revenue Service by Lender and that any false statement made here could
be punished by fine, imprisonment or both.
K.    This Affidavit is made for the purpose of inducing Title Company to issue
title insurance respecting the Property in connection with the transfer and
conveyance of title to the Property to Lender.







MIAMI 3859485.10 72496/43267
EXECUTION COPY
2

--------------------------------------------------------------------------------






EM COLUMBUS II, LLC, a Delaware limited liability company


By:    Glimcher Properties Limited Partnership,
a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By:__________________________
Name: George A. Schmidt
Title: Executive Vice President






On this _____ day of __________, 20___, before me, the undersigned notary
public, personally appeared __________________________, proved to me through
satisfactory evidence of identification, which was his driver's license, to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose.






                            
(Official signature and seal of notary)
Name:                             
My commission expires:









MIAMI 3859485.10 72496/43267
EXECUTION COPY
3

--------------------------------------------------------------------------------






EXHIBIT A TO TITLE AFFIDAVIT


LEGAL DESCRIPTION













MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT B TO TITLE AFFIDAVIT


TENANTS













MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT H


NOTICE OF TERMINATION OF SERVICE CONTRACT




_________, 20




RE:
"Eastland Mall" located at 2740 B Eastland Mall, Columbus, Ohio 43232    





Dear Service Contractor:


Please be advised that on this date EM COLUMBUS II, LLC, a Delaware limited
liability company, has transferred ownership of the property (the "Property")
known as the "Eastland Mall" located at 2740 B Eastland Mall, Columbus, Ohio
43232. Your contract for services with respect to the Property is hereby
terminated.


Very truly yours,


EM COLUMBUS II, LLC, a Delaware limited liability company


By:
Glimcher Properties Limited Partnership,

a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By:__________________________
Name: George A. Schmidt
Title: Executive Vice President









MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT I


NOTICE OF ASSIGNMENT OF SERVICE CONTRACT




____, 20




RE:
"Eastland Mall" located at 2740 B Eastland Mall, Columbus, Ohio 43232    





Dear Service Contractor:


Please be advised that on this date EM COLUMBUS II, LLC, a Delaware limited
liability company, has transferred ownership of the property (the "Property")
known as the "Eastland Mall" located at 2740 B Eastland Mall, Columbus, Ohio
43232 to                                  , ("New Owner"). You must look to the
New Owner, and not to the Prior Owner, for all payments and other expenses, if
any, due under your contract for services provided after the above date. All
correspondence should be directed to the New Owner at the following address:
__________________________.


Very truly yours,


EM COLUMBUS II, LLC, a Delaware limited liability company


By:
Glimcher Properties Limited Partnership,

a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By:                    
Name: George A. Schmidt
Title: Executive Vice President









MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT J


NOTICE TO TENANT




____, 20




RE:
"Eastland Mall" located at 2740 B Eastland Mall, Columbus, Ohio 43232    





Dear Tenant:


Please be advised that on this date EM Columbus II, LLC, a Delaware limited
liability company (the "Prior Owner"), has transferred ownership of the property
known as the Eastland Mall located at 2740 B Eastland Mall, Columbus, Ohio
43232, to                                                 ("New Owner"). All
further rental payments under your lease, and all correspondence regarding your
lease, should hereafter be sent to the New Owner at
____________________________________, unless otherwise directed by the New
Owner.


Thank you very much for your assistance in this matter.


Very truly yours,


EM COLUMBUS II, LLC, a Delaware limited liability company


By:
Glimcher Properties Limited Partnership,

a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By:                    
Name:    George A. Schmidt
Title:    Executive Vice President









MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT K


TERMINATION OF AMENDED AND RESTATED
SHOPPING CENTER MANAGEMENT AND LEASING AGREEMENT


THIS TERMINATION OF AMENDED AND RESTATED SHOPPING CENTER MANAGEMENT AND LEASING
AGREEMENT is made and entered into effective as of this _____ day of         ,
____, by and among EM COLUMBUS II, LLC, a Delaware limited liability company
("Owner"), and GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited
partnership ("Manager") and GLIMCHER DEVELOPMENT CORPORATION, a Delaware
corporation ("GDC" or "Service Provider").


RECITALS


A.    Owner, Manager and GDC entered into that certain Management Agreement
dated as of                  , 20___ (the "Management Agreement"), to provide
for the operation and management of certain property known as the Eastland Mall,
located at 2740 B Eastland Mall, Columbus, Ohio 43232 ("Property").


B.    In connection with the conveyance of the Property to
                        , a                         ("Grantee"), Owner, Manager
and GDC desire to terminate the Management Agreement.


NOW, THEREFORE, the parties agree as follows:


1.    The Management Agreement is terminated effective          ____, 20 .


2.    Manager hereby acknowledges that all management fees and other payments
payable by Owner to Manager pursuant to the Management Agreement have been paid
in full.


3.    Manager and GDC hereby waive and release the Grantee and the holder of the
Loan which is secured by the Property (the "Lender") and which may have been a
third party beneficiary of the Management Agreement from any claims, liability,
obligations, duties or damages which each may have against the Grantee or the
Lender or which may have been incurred pursuant to the Management Agreement.
This waiver and release shall not be deemed to be applicable to any third party
not specifically referenced herein regardless of whether said party may or may
not have been in contemplation of the parties at the time of the execution of
this Termination of Management Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Termination of Management
Agreement on date first set forth above.


[END OF TEXT – SIGNATURE PAGE FOLLOWS]



MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






OWNER:


EM COLUMBUS II, LLC, a Delaware limited liability company


By:
Glimcher Properties Limited Partnership,

a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By:                        
Name:    George A. Schmidt
Title:    Executive Vice President




MANAGER:


GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:
Glimcher Properties Corporation, its sole general partner





By:                        
Name:    George A. Schmidt
Title:    Executive Vice President




GDC:


GLIMCHER DEVELOPMENT CORPORATION, a Delaware corporation




By:                            
Name:    George A. Schmidt
Title:    Executive Vice President







MIAMI 3859485.10 72496/43267
EXECUTION COPY
2

--------------------------------------------------------------------------------






EXHIBIT L


[INTENTIONALLY OMITTED]

















1



--------------------------------------------------------------------------------






EXHIBIT M


BORROWER'S RELEASE


TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN:


EM COLUMBUS II, LLC, a Delaware limited liability company ("Borrower") and
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited
partnership ("Borrower Principal"), each having an address at c/o Glimcher
Properties Limited Partnership, Attn: General Counsel, 180 East Broad Street,
Columbus, Ohio 43215 (Borrower and Borrower Principal are sometimes individually
and collectively "Releasors"), for and in consideration of the agreements set
forth in that certain Agreement Regarding Loan dated __________, 2014
("Agreement") by and between Releasors and U.S. BANK NATIONAL ASSOCIATION, A
NATIONAL BANKING ASSOCIATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED
STATES OF AMERICA, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS
TRUSTEE FOR THE REGISTERED HOLDERS OF LB-UBS COMMERCIAL MORTGAGE TRUST 2007-C1,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-C1
________________________________________________________ ("Releasee"), whose
address is c/o LNR Partners, LLC, 1601 Washington Avenue, Suite 700, Miami
Beach, Florida 33139 and of Ten Dollars ($10.00) lawful money of the United
States of America and other good and valuable consideration in hand given to
Releasors by Releasee, the receipt and sufficiency of which are hereby
acknowledged, have waived, remised, released, acquitted, satisfied, and forever
discharged, and by these presents do for themselves, their successors and
assigns, absolutely and irrevocably waive, remise, release, acquit, satisfy and
forever discharge (Lender's Designee), Releasee, its predecessors in interest
and any parent, subsidiary or affiliate of Releasee, and each of their
successors, assigns, directors, officers, shareholders, partners, members,
employees, affiliates, certificateholders and servicers (including, without
limitation, LNR Partners, LLC and KeyBank Real Estate Capital), attorneys and
agents (collectively, the "Released Parties"), from any and all manner of debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, agreements, liabilities, obligations, expenses, damages,
judgments, executions, actions, inactions, claims, demands and causes of action
of any nature whatsoever, at law or in equity, known or unknown which Releasors
now have or hereafter can, shall or may have the right to assert by reason of
any matter, cause or thing, occurring from the beginning of the world to and
including the date of this Release arising out of or relating to (a) that
certain loan (the "Loan") originally made by Lehman Brothers Bank, FSB, a
federal stock savings bank to Borrower in the original principal amount of
$43,000,000.00 and all documents evidencing, securing or related to the Loan as
more particularly set forth on the attached Exhibit A (collectively, "Loan
Documents"), (b) the Agreement and any transaction evidenced thereby, (c) any
other agreement or transaction between any of Released Parties and Releasors
relating to the Property (as defined in the Loan Documents), and (d) the
Property or its development, financing and operation (collectively, "Claims"),
in law or in equity, including, without limitation, any and all Claims which are
presently unknown, unsuspected, unanticipated or undisclosed, which Claims
against Released Parties the

MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




Releasors ever had, now have or which the Releasors hereafter can, shall or may
have, for, upon or by reason of any matter, cause of thing whatsoever from the
beginning of the world.


Releasors and Releasee (by its acceptance of this Release) agree that,
notwithstanding any language contained herein to the contrary, there is
specifically excluded from the provisions hereof, representations, warranties
and other provisions, if any, contained in the instruments to be delivered by
Releasee to Releasors in connection with the Agreement and in other agreements
executed in connection therewith, that by their terms survive the execution and
delivery of such instruments and other agreements.


IN WITNESS WHEREOF, Releasors have caused this Release to be executed as of the
_____ day of         , 20 .


BORROWER:


EM COLUMBUS II, LLC, a Delaware limited liability company


By:
Glimcher Properties Limited Partnership,

a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


Signature:                            By:                    
Print Name:                             Name: George A. Schmidt
Title: Executive Vice President
Signature:                 
Print Name:                 




BORROWER PRINCIPAL:


GLIMCHER PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership


By:    Glimcher Properties Corporation, its sole
general partner




Signature:                        By:                        
Print Name:                        Name:                        
Print Title:                    

MIAMI 3859485.10 72496/43267
EXECUTION COPY
2

--------------------------------------------------------------------------------




Signature:                 
Print Name:                









MIAMI 3859485.10 72496/43267
EXECUTION COPY
3

--------------------------------------------------------------------------------






EXHIBIT A TO BORROWER'S RELEASE


LOAN DOCUMENTS




1.    Loan Agreement dated as of November 20, 2006 between Borrower and Lehman
Brothers Bank, FSB, a federal stock savings bank ("Original Lender").
2.    Promissory Note (the "Note") in the original principal amount of
$43,000,000.00 made by Borrower in favor of Original Lender as endorsed to
Lender.
3.    Open-End Mortgage and Security Agreement (the "Mortgage") made by Borrower
in favor Original Lender dated as of November 20, 2006, recorded November 21,
2006, as Document No. 200611210233085 in the Official Records of Franklin
County, Ohio (the "Records"), as assigned by Assignment of Open End-Mortgage and
Security Agreement by Original Lender to LaSalle Bank National Association, in
its capacity as trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1
dated November 17, 2006 and recorded November 1, 2007 under Instrument No.
200711010189618 in the Records and further assigned by Assignment of Open
End-Mortgage and Security Agreement by LaSalle Bank National Association, in its
capacity as trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1 to
U.S. Bank National Association, a national banking association organized and
existing under the Laws of the United States of America, not in its individual
capacity but solely in its capacity as Trustee for the registered holders of
LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 dated January 17, 2013 and recorded _______________
under Instrument No.___________________ in the Records.
4.    Assignment of Leases and Rents (the "Assignment of Leases") made by
Borrower in favor of Original Lender dated as of November 20, 2006, recorded
November 21, 2006, as Document No. 200611210233089 in the Records as assigned by
Assignment of Assignment of Leases and Rents by Original Lender to LaSalle Bank
National Association, in its capacity as trustee for the registered holders of
LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 dated November 17, 2006 and recorded November 1,
2007 under Instrument No. 200711010189619 in the Records and further assigned by
Assignment of Leases and Rents by LaSalle Bank National Association, in its
capacity as trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1 to
U.S. Bank National Association, a national banking association organized and
existing under the Laws of the United States of America, not in its individual
capacity but solely in its capacity as Trustee for the registered holders of
LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 dated January 17, 2013 and recorded February 14,
2013 under Instrument No. 201302140026331 in the Records.

MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




5.    Guaranty of Recourse Obligations of Borrower (the "Guaranty") dated as of
November 20, 2006 executed by Glimcher Properties Limited Partnership, a
Delaware limited partnership ("Guarantor").
6.    Environmental Indemnity Agreement (the "Environmental Indemnity") dated as
of November 20, 2006 executed by Borrower and Guarantor in favor of Lender.
7.    Deposit Account Control Agreement dated as of November 20, 2006, executed
by Wachovia Bank, National Association ("Deposit Bank"), Borrower and Original
Lender.
8.    Clearing Account Control Agreement dated as of November 20, 2006, executed
by Deposit Bank and Borrower.
9.    Assignment of Management Agreement and Subordination of Management Fees
dated as of November 20, 2006 made by Borrower in favor of Original Lender and
consented to and agreed to by Guarantor and Glimcher Development Corporation, a
Delaware Corporation (together, "Manager").
10.    Assignment of Personal Property Leases, Service Agreements, Permits,
Licenses, Franchises and Other Agreements dated as of November 20, 2006 made by
Borrower in favor of Original Lender.
11.    UCC Financing Statement naming Borrower, as Debtor, and Original Lender,
as Secured Party, recorded on November 30, 2006, as Document No. 200611300238482
in the Records, as assigned by UCC-3 Assignment to LaSalle Bank National
Association, in its capacity as trustee for the registered holders of LB-UBS
Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 recorded November 1, 2007 under Instrument No.
200711010189449 and continued by UCC-3 Continuation record August 18, 2011 under
Instrument No. 201108180103132 in the Records and further assigned by UCC-3
Assignment to U.S. Bank National Association, a national banking association
organized and existing under the Laws of the United States of America, not in
its individual capacity but solely in its capacity as Trustee for the registered
holders of LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage
Pass-Through Certificates, Series 2007-C1 recorded February 14, 2013 under
Instrument No. 201302140026333 in the Records.
12.    UCC Financing Statement naming Borrower, as Debtor, and Original Lender,
as Secured Party, filed on November 27, 2006 under File No. 6425990 9 with the
Delaware Secretary of State.
13.    All of the foregoing as affected by the Spreader Agreement (as defined in
the Agreement).









MIAMI 3859485.10 72496/43267
EXECUTION COPY
1

--------------------------------------------------------------------------------








EXHIBIT N


LENDER'S RELEASE


TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN:


U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF
LB-UBS COMMERCIAL MORTGAGE TRUST 2007-C1, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-C1 (the "Trust") and (Lender's Designee) (together
with the Trust, collectively, the "Releasor"), whose address is c/o LNR
Partners, LLC, 1601 Washington Avenue, Suite 700, Miami Beach, Florida 33139,
for and in consideration of the agreements set forth in that certain Agreement
Regarding Loan dated as of ___________, 2014 ("Agreement"), by and among EM
COLUMBUS II, LLC, a Delaware limited liability company, ("Borrower"), GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership ("Borrower
Principal," together with Borrower, "Releasee") and Releasor, and of Ten
Dollars ($10.00) lawful money of the United States of America and other good and
valuable consideration in hand given to the Releasor by the Released Parties
(hereafter defined), the receipt and sufficiency of which are hereby
acknowledged, has waived, remised, released and forever discharged, and by these
presents do for themselves, their successors and assigns, absolutely and
irrevocably waive, remise, release and forever discharge Releasee and its
successors, assigns, directors, officers, shareholders, partners, members,
employees, affiliates, attorneys and agents (collectively, the "Released
Parties"), of and from any and all debts, accountings, notes, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, obligations, expenses, charges, damages, judgments, executions,
actions, inactions, claims, demands and causes of action of any nature
whatsoever, at law or in equity, known or unknown, which Releasor now has or
hereafter shall or may have the right to assert by reason of any matter or thing
occurring from the beginning of the world to and including the date of this
Release, any matters or obligations arising out of or relating to (a)  that
certain loan (the "Loan") originally made by Lehman Brothers Bank, FSB, a
federal stock savings bank to Borrower in the original principal amount of
$43,000,000.00 and all documents evidencing, securing or related to the Loan as
more particularly set forth on the attached Exhibit A (collectively, "Loan
Documents"), (b) the Agreement and any transaction evidenced thereby, (c) any
other agreement or transaction between any of the Released Parties and Releasor
relating to the Property, (d) the Property or its operation and (e) any and all
acts or events occurring on and after the date of the conveyance of the Property
(as defined in the Loan Documents) to Releasor (the "Acquisition Date"), except
Releasor does not release Releasee from any obligations, indemnities, duties and
liabilities of Borrower arising under (i) the environmental indemnifications and
obligations (the "Environmental Obligations") set forth in the Environmental
Indemnity Agreement (as defined on Exhibit A) if such Environmental Obligations
are caused by Releasee or result from conditions existing prior to the
Acquisition Date and (ii) the Environmental Obligations set forth in Section
_______ of the

MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




Mortgage (as defined on Exhibit A) if such Environmental Obligations are caused
by Releasee or result from conditions existing prior to the Acquisition Date.
Notwithstanding the foregoing, Releasor reserves the right to sue (including,
without limitation, the right to counterclaim against) and obtain and levy upon
a judgment against, Borrower by reason of any breach of the representations of
Borrower set forth in the Agreement or against Borrower Principal by reason of
any breach of the representations of Borrower Principal set forth in the
Agreement, (b) fraud, whether occurring prior to, on, or subsequent to the
Acquisition Date and whether known or unknown to Releasor as of the Acquisition
Date, or (c) Released Parties' failure to pay to Releasor rents collected by
Borrower allocable to any period following the Acquisition Date and/or
delinquent/outstanding rents collected by Borrower allocable to any period prior
to the Acquisition Date.
Notwithstanding the provisions of the foregoing release, which releases the
Releasee from liability for payment of the Note and adjustments payable pursuant
to the Mortgage, this Release shall not operate as a complete discharge of the
Note (as such term is defined in the attached Exhibit A) or a satisfaction of
the Mortgage (as such term is defined in the attached Exhibit A) as a lien on
the Property (as defined in the Mortgage), and notwithstanding the foregoing,
the rights and remedies of the Releasor and its successors and assigns under the
Mortgage with respect to the Property only, including foreclosure thereof, shall
remain in full force and effect. This Release shall become null and void and of
no effect whatsoever upon the filing of any action to set aside the transfer of
the Property to Releasor, including, without limitation, any action to set aside
the transfer of the Property to Releasor as a preferential transfer or
fraudulent conveyance under any applicable state or federal law, or if the
Property or any part thereof must be returned by Releasor or its designee or
assignee to Borrower. In such event, Releasor specifically reserves the right to
exercise any right or remedy which was available to Releasor or exercisable by
Releasor prior to the execution of the Agreement and this Release, including,
without limitation any rights or remedies which Releasor may have as holder of
the Loan Documents.


Releasor and Released Parties (by their acceptance of this Release) agree that
any language contained herein to the contrary, there is specifically excluded
from the provisions hereof, representations, warranties and other provisions, if
any, contained in the instruments to be delivered by Released Parties to
Releasor in connection with the Agreement or in other agreements executed in
connection therewith, which by their terms survive the execution and delivery of
such instruments and other agreements.


IN WITNESS WHEREOF, Releasor has caused this Release to be executed as of the
_____ day of         , 20 .
















U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION

MIAMI 3859485.10 72496/43267
EXECUTION COPY
2

--------------------------------------------------------------------------------




ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN
ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED
HOLDERS OF LB-UBS COMMERCIAL MORTGAGE TRUST 2007-C1, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2007-C1


By:
LNR Partners, LLC, a Florida limited liability company, as attorney-in-fact





By:                         
Name:                     
Title:                         




__________________________________________


By:                            
Name:                            
Title:                            









MIAMI 3859485.10 72496/43267
EXECUTION COPY
3

--------------------------------------------------------------------------------






EXHIBIT A TO LENDER'S RELEASE


LOAN DOCUMENTS


1.    Loan Agreement dated as of November 20, 2006 between Borrower and Lehman
Brothers Bank, FSB, a federal stock savings bank ("Original Lender").
2.    Promissory Note (the "Note") in the original principal amount of
$43,000,000.00 made by Borrower in favor of Original Lender as endorsed to
Lender.
3.    Open-End Mortgage and Security Agreement (the "Mortgage") made by Borrower
in favor Original Lender dated as of November 20, 2006, recorded November 21,
2006, as Document No. 200611210233085 in the Official Records of Franklin
County, Ohio (the "Records"), as assigned by Assignment of Open End-Mortgage and
Security Agreement by Original Lender to LaSalle Bank National Association, in
its capacity as trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1
dated November 17, 2006 and recorded November 1, 2007 under Instrument No.
200711010189618 in the Records and further assigned by Assignment of Open
End-Mortgage and Security Agreement by LaSalle Bank National Association, in its
capacity as trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1 to
U.S. Bank National Association, a national banking association organized and
existing under the Laws of the United States of America, not in its individual
capacity but solely in its capacity as Trustee for the registered holders of
LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 dated January 17, 2013 and recorded _______________
under Instrument No.___________________ in the Records.
4.    Assignment of Leases and Rents (the "Assignment of Leases") made by
Borrower in favor of Original Lender dated as of November 20, 2006, recorded
November 21, 2006, as Document No. 200611210233089 in the Records as assigned by
Assignment of Assignment of Leases and Rents by Original Lender to LaSalle Bank
National Association, in its capacity as trustee for the registered holders of
LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 dated November 17, 2006 and recorded November 1,
2007 under Instrument No. 200711010189619 in the Records and further assigned by
Assignment of Leases and Rents by LaSalle Bank National Association, in its
capacity as trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1 to
U.S. Bank National Association, a national banking association organized and
existing under the Laws of the United States of America, not in its individual
capacity but solely in its capacity as Trustee for the registered holders of
LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 dated January 17, 2013 and recorded February 14,
2013 under Instrument No. 201302140026331 in the Records.



MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




5.    Guaranty of Recourse Obligations of Borrower (the "Guaranty") dated as of
November 20, 2006 executed by Glimcher Properties Limited Partnership, a
Delaware limited partnership ("Guarantor").
6.    Environmental Indemnity Agreement (the "Environmental Indemnity") dated as
of November 20, 2006 executed by Borrower and Guarantor in favor of Lender.
7.    Deposit Account Control Agreement dated as of November 20, 2006, executed
by Wachovia Bank, National Association ("Deposit Bank"), Borrower and Original
Lender.
8.    Clearing Account Control Agreement dated as of November 20, 2006, executed
by Deposit Bank and Borrower.
9.    Assignment of Management Agreement and Subordination of Management Fees
dated as of November 20, 2006 made by Borrower in favor of Original Lender and
consented to and agreed to by Guarantor and Glimcher Development Corporation, a
Delaware Corporation (together, "Manager").
10.    Assignment of Personal Property Leases, Service Agreements, Permits,
Licenses, Franchises and Other Agreements dated as of November 20, 2006 made by
Borrower in favor of Original Lender.
11.    UCC Financing Statement naming Borrower, as Debtor, and Original Lender,
as Secured Party, recorded on November 30, 2006, as Document No. 200611300238482
in the Records as assigned by UCC-3 Assignment to LaSalle Bank National
Association, in its capacity as trustee for the registered holders of LB-UBS
Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1 recorded November 1, 2007 under Instrument No.
200711010189449 and continued by UCC-3 Continuation record August 18, 2011 under
Instrument No. 201108180103132 in the Records and further assigned by UCC-3
Assignment to U.S. Bank National Association, a national banking association
organized and existing under the Laws of the United States of America, not in
its individual capacity but solely in its capacity as Trustee for the registered
holders of LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage
Pass-Through Certificates, Series 2007-C1 recorded February 14, 2013 under
Instrument No. 201302140026333 in the Records .
12.    UCC Financing Statement naming Borrower, as Debtor, and Original Lender,
as Secured Party, filed on November 27, 2006 under File No. 6425990 9 with the
Delaware Secretary of State.
13.    All of the foregoing as affected by the Spreader Agreement (as defined in
the Agreement).







MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






EXHIBIT O


MORTGAGE MODIFICATION AND SPREADER AGREEMENT






SEE ATTACHMENT









MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------








 




















 





MORTGAGE MODIFICATION AND SPREADER AGREEMENT
(LBUBS 2007-C1; Loan No. 010034718)


THIS MORTGAGE MODIFICATION AND SPREADER AGREEMENT (the “Agreement”) is made and
entered into as of __________, 2014 ("Effective Date"), between EM COLUMBUS II,
LLC, a Delaware limited liability company ("Borrower"), having an address at c/o
Glimcher Properties Limited Partnership, 180 East Broad Street, Columbus, Ohio
43215, Attn: General Counsel and U.S. BANK NATIONAL ASSOCIATION, A NATIONAL
BANKING ASSOCIATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES
OF AMERICA, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE
FOR THE REGISTERED HOLDERS OF LB-UBS COMMERCIAL MORTGAGE TRUST 2007-C1,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-C1 ("Lender"), having
an address at c/o LNR Partners, LLC, 1601 Washington Avenue, Suite 700, Miami
Beach, Florida 33139, Re: LBUBS 2007-C1; Loan No. 010034718.


RECITALS:
A.Borrower obtained a loan in the original principal amount of $43,000,000.00
(the "Loan") from Lehman Brothers Bank, FSB, a federal stock savings bank
("Original Lender"), pursuant to that certain Loan Agreement dated as of
November 20, 2006, by and between Original Borrower and Original Lender (the
"Loan Agreement").


B.The Loan is evidenced by that certain Promissory Note dated November 20, 2006,
made by Original Borrower in favor of Original Lender in the original principal
amount of $43,000,000.00 (the "Note"). Borrower's obligations under the Note are
secured by, among other documents and instruments, that certain Open-End
Mortgage and Security Agreement dated as of November 20, 2006 ("Security
Instrument"), executed by Original Borrower in favor of Original Lender, and
recorded as Document No. 200611210233085 in the Official Records of Franklin
County, Ohio ("Records"), and encumbering that certain real property located in
the City of Columbus, County of Franklin, State of Ohio (the "Original Mortgaged
Property") described on Exhibit "A" attached hereto and incorporated herein. The
Note, the Security Instrument and any and all other documents evidencing,
securing or in any manner relating to the Loan, as they may have been or may in
the future be renewed, consolidated, replaced, extended, substituted, amended or
otherwise modified, are hereinafter collectively referred to as the "Loan
Documents."


C.Lender is the current owner and holder of the Loan and the Loan Documents.


D.Borrower desires to acquire fee simple title to the real property described on
Exhibit "B" attached hereto (the "Additional Property").


E.The Loan Documents prohibit Borrower from acquiring the Additional Property
without first obtaining Lender's consent.



MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




F.Borrower has requested Lender's consent to the Requested Actions defined in
that certain Agreement Regarding Loan entered into on or about the Effective
Date among Lender, Borrower and Glimcher Properties Limited Partnership, a
Delaware limited partnership ("Indemnitor") (the "Agreement Regarding Loan")
including, without limitation, Borrower acquiring the Additional Property.


G.Lender has agreed to consent to the Requested Actions subject to the terms
hereof.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, Borrower
and Lender agree as follows:


1.
Recitals. Lender and Borrower acknowledge that the above Recitals to this
Agreement are true and correct, and agree that the same are incorporated by
reference into the body of this Agreement.

2.
Definitions. Initially capitalized terms used, but not specifically defined
herein, shall have the meanings ascribed to such terms in the Security
Instrument. The Original Mortgaged Property and the Additional Property shall
collectively be referred to in this Agreement as the "New Mortgaged Property",
which is described on Exhibit "C" attached hereto.

3.    Spreading of Lien.
a.
By execution of this Agreement, Borrower hereby confirms and reaffirms the
provisions of the Security Instrument and hereby mortgages, grants, bargains,
sells, conveys, aliens, remises, releases, sets over and assigns to Lender, its
successors and assigns forever, all of Borrower's right, title and interest in
and to the Additional Property, together with all property, rights and interests
related thereto and encompassed within the definition of "Mortgaged Property" as
contained in the Security Instrument. Each and every term, covenant,
representation, warranty and condition of the Security Instrument is
incorporated by reference and reaffirmed and restated with respect to and made
applicable, as of the date of this Agreement, to the Additional Property.
Additionally, the Security Instrument, the Assignment of Leases (defined below),
the Fixture Filing (defined below) and, as applicable, the other Loan Documents
are hereby modified to add the legal description of the Additional Property to
the legal description of the Original Mortgaged Property described in such
applicable Loan Documents. For purposes hereof, the term "Assignment of Leases"
shall mean that certain Assignment of Leases and Rents dated as of November 20,
2006, made by Borrower to Original Lender, recorded as Document No.
200611210233089 in the Records, and the term "Fixture Filing" shall mean that
certain UCC-1 Financing Statement reflecting Borrower as debtor and Lender as
secured party, recorded as Document No. 200611300238482 in the Records.

b.
Lender and Borrower acknowledge and agree that the lien of the Security
Instrument and, as applicable, of the other Loan Documents will continue
uninterrupted and in full force and effect notwithstanding the acquisition of
title to the Additional Property by Borrower, and that upon recording of this
Agreement in the Records, the Security Instrument, and, as applicable, the other
Loan Documents, will encumber the New Mortgaged Property as a first mortgage
lien.


MIAMI 3859485.10 72496/43267
EXECUTION COPY







--------------------------------------------------------------------------------




4.
Modification of Loan Agreement, Security Instrument and Loan Documents. The Loan
Agreement, the Security Instrument and each of the other Loan Documents are
further modified and amended to provide that all references to the terms "Land",
"Mortgaged Property", and "Project" in the Security Instrument and to the term
"Property" in the Loan Agreement shall hereinafter mean and refer to the New
Mortgaged Property.

5.
References to Loan Documents. All references to the term Loan Documents in the
Security Instrument, the Loan Agreement and the other Loan Documents shall
hereinafter be modified to include this Agreement and any and all other
documents executed and/or required in connection with the Requested Action.

6.
Acknowledgements, Warranties, Representations, Agreements and Covenants of
Borrower. As a material inducement to Lender entering into this Agreement and
consenting to the Requested Action, Borrower acknowledges, warrants, represents,
agrees and covenants as follows:

a.
Authority. Borrower is a limited liability company, duly organized and existing,
and in good standing, under the laws of the State of Delaware and authorized to
transact business in the State of Ohio, and has all necessary power and
authority to enter into this Agreement. All actions required to be taken by
Borrower to approve or authorize the execution of this Agreement and the
consummation of these transactions have been taken, and the execution of this
Agreement and the consummation of the transactions contemplated hereby
constitute the valid and binding obligation of Borrower in accordance with its
terms.

b.
Other Consents. Borrower need not obtain the consent of any other person or
entity to the Requested Action (other than the consent of Lender) or if the
consent of another person or entity is required, such consent has been obtained
and a written copy thereof delivered to Lender.

c.
Encumbrances of Additional Property. To the best of Borrower's knowledge, the
Additional Property is not subject to any liens, encumbrances, covenants,
conditions, recorded or unrecorded agreements, or other terms or restrictions of
any kind or nature whatsoever, other than liens for taxes that are not yet due
and payable and such other liens, encumbrances, covenants, conditions, agreement
or restrictions described in the endorsement to the Origination Policy (as
defined below) in form approved by Lender.

d.
Ratification and Confirmation of Loan Documents. Except to the extent modified
and amended herein, all of the terms, covenants, agreements, conditions,
provisions, representations and warranties set forth in the Loan Documents are
(i) hereby ratified and confirmed, (ii) remain materially true and accurate as
of the date hereof (except for those representations and warranties made as of a
date certain), and (iii) remain in full force and effect as originally set forth
therein.

e.
Release. By its execution of this Agreement, Borrower hereby waives and releases
all defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever, to the extent first arising prior to the date hereof, against
Lender, any servicer of Lender and Lender's and such servicer’s predecessors in
interest, and all of the respective past, present and future officers,
directors, employees, agents, servicers, attorneys, representatives,
participants, heirs, successors and assigns of Lender and such servicer and
Lender's and such servicer's predecessors in interest (collectively, "Lender
Parties") with respect to (i)


MIAMI 3859485.10 72496/43267
EXECUTION COPY







--------------------------------------------------------------------------------




the Loan, (ii) the Loan Documents or (iii) the indebtedness evidenced by the
Loan Documents.
f.
Zoning and Subdivision Approvals. Borrower has (a) complied with all
requirements of the appropriate governmental authorities in connection with the
Additional Property and (b) has obtained all zoning and subdivision approvals of
such governmental authorities as are necessary in order for the Original
Mortgaged Property and/or the Additional Property to be (i) distinct and legally
identifiable tracts of real property and (ii) separately assessed for purposes
of taxes and zoning.

g.
Compliance with Laws.

(i)    The Requested Action will not (A) affect any permits, licenses,
franchises, or other evidences of authority to use and operate the Original
Mortgaged Property and/or the Additional Property as they are presently being
operated or (B) create a breach or violation of any of the terms or conditions
of any existing agreements, recorded or unrecorded, affecting the Original
Mortgaged Property and/or the Additional Property.
(ii)    Neither the Original Mortgaged Property nor the Additional Property are
or will be after the consummation of the Requested Action in violation of any
laws, ordinances, rules or regulations bearing upon the use and operation of the
Original Mortgaged Property and/or the Additional Property, including, without
limitation, those relating to zoning, building, subdivision, parking, set-back
and fire laws.
h.
Use and Operation of the Property. The Requested Action will not unreasonably
interfere with the normal use and operation or decrease the value of the
Original Mortgaged Property or prohibit vehicular or pedestrian access to and
from the Original Mortgaged Property to and from public roads and rights of way.
Sufficient easements are permanently in place for all such vehicular and
pedestrian access and for any utility or water easements necessary to utilize
the Original Mortgaged Property and the Additional Property for their current
use. Legal and practical ingress and egress will be available to the Original
Mortgaged Property and the Additional Property after the consummation of the
Requested Action.

7.
Title Policy. As a condition to Lender's agreement to the Requested Action,
Borrower, at Borrower's sole cost and expense, shall deliver to Lender (a) an
endorsement to Lender’s title insurance policy (such policy, "Origination
Policy") in form and content acceptable to Lender, issued by Chicago Title
Insurance Company for the benefit of the Lender, its successors and assigns, (i)
insuring that the lien of the Security Instrument is a first priority lien
encumbering the Original Mortgaged Property and the Additional Property, (ii)
adding this Agreement to the description of the Security Instrument in Item 4 of
Schedule A of the Origination Policy, (iii) extending the effective date of the
Origination Policy to the date and time of recording of this Agreement, and (iv)
insuring the contiguity of the Original Mortgaged Property and the Additional
Property, and (b) containing such other endorsements and affirmative coverages
as Lender may require (collectively the "Spreader Title Expenses").

8.
Survey. As a condition to Lender's agreement to the Requested Action, Borrower,
at Borrower's sole cost and expense, shall deliver to Lender: (a) a copy of the
existing survey of the Original Mortgaged Property; (b) an original, current
survey certified to Lender, containing the legal description and sketch of the
Additional Property; and (c) a surveyor's certificate in favor of Lender


MIAMI 3859485.10 72496/43267
EXECUTION COPY







--------------------------------------------------------------------------------




containing legal descriptions for the Original Mortgaged Property and the
Additional Property confirming that the Original Mortgaged Property and the
Additional Property are the same as the New Mortgaged Property encumbered by the
Security Instrument (collectively the "Survey Expenses").
9.
Indemnitor. As a condition to Lender’s execution of this Agreement, Indemnitor
shall execute and deliver to Lender, simultaneously with the execution of this
Agreement, the Joinder by and Agreement of Guarantor attached to the Agreement
Regarding Loan.

10.
Miscellaneous.

a.
Further Assurances. Borrower shall execute and deliver to Lender such
agreements, instruments, documents, financing statements and other writings as
may be reasonably requested from time to time by Lender to perfect and to
maintain the perfection of Lender's security interest in and to the New
Mortgaged Property, and to consummate the transactions contemplated by or in the
Loan Documents, including, without limitation, this Agreement.

b.
No Novation. Nothing in this instrument is intended to nor shall it constitute a
novation of the Debt secured by the Security Instrument, and such Indebtedness
remains in full force and effect as evidenced by the Loan Documents.

c.
Partial Invalidity. If one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, the
invalidity, illegality or unenforceability of such provision or provisions shall
not affect the validity or enforceability of any other provision of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been included in this Agreement and shall be
enforceable to the greatest extent permitted by law.

d.
Applicable Law, etc. This Agreement shall be governed by the laws of the State
of Ohio, without giving effect to principles of conflict of laws, and may be
executed in any number of duplicate originals or counterparts, each of such
duplicate originals or counterparts shall be deemed to be an original and all
taken together shall constitute one and the same instrument.

e.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns to the parties to this instrument.

f.
No Implied Modification. Except as expressly modified in this Agreement, the
Security Instrument and the other Loan Documents have not been amended and are
ratified and confirmed and remain in full force and effect in accordance with
their respective terms.

g.
Conflict. In the event there shall exist any conflict or inconsistency between
the terms and provisions of the Security Instrument or any other Loan Document
and the terms and provisions of this Agreement, the terms and provisions of this
Agreement shall govern and be controlling.

11.
WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH


MIAMI 3859485.10 72496/43267
EXECUTION COPY







--------------------------------------------------------------------------------




RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY BORROWER AND LENDER.
12.
Payment of Transaction Costs and Expenses. Borrower shall pay all costs incurred
in connection with the preparation, negotiation, execution and delivery of this
Agreement and any and all such other documents and instruments contemplated by
this Agreement, including, without limitation (the "Transaction Expenses"): (a)
the reasonable legal fees and disbursements of Lender's general counsel, Bilzin
Sumberg Baena Price & Axelrod LLP, and Lender's local counsel, if applicable;
(b) all recording costs, taxes, documentary stamps and other charges, costs and
fees due upon the recording of this Agreement; (c) the Spreader Title Expenses;
(d) the Survey Expenses; (d) the costs of obtaining and delivering to Lender
tax, municipal violation, UCC records, judgment and bankruptcy searches in the
State and in the local jurisdictions where the New Mortgaged Property is located
(the "Searches"), each satisfactory to Lender; and (e) certificates of good
standing issued by the applicable Secretary of State for Borrower, Borrower's
sole member and Borrower's sole member's general partner (the "Certificates of
Good Standing"). The Transaction Expenses shall be paid by Borrower
simultaneously with the execution of this Agreement. Borrower acknowledges and
agrees that Lender shall not apply any of the Transaction Expenses at any time
to reduce the Indebtedness.

(Signatures begin on following page)





MIAMI 3859485.10 72496/43267
EXECUTION COPY







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have hereto set their hands on the date first
above written.


BORROWER:


EM COLUMBUS II, LLC, a Delaware limited liability company


By:
Glimcher Properties Limited Partnership,

a Delaware limited partnership, its sole equity member


By:    Glimcher Properties Corporation,
a Delaware corporation
its sole general partner


By:                     
Print Name:                            Name: George A. Schmidt
Title: Executive Vice President
                    
Print Name:                




STATE OF __________         )
) SS.:
COUNTY OF                  )


This foregoing instrument was acknowledged before me this ___ day of
_____________, 2014, by George A. Schmidt, the Executive Vice President of
Glimcher Properties Corporation, a Delaware corporation, as sole general partner
of Glimcher Properties Limited Partnership, a Delaware limited partnership, as
sole equity member of EM COLUMBUS II, LLC, a Delaware limited liability company,
on behalf of said limited liability company. He personally appeared before me,
is personally known to me or produced __________________ as identification and
did take an oath.


                                        
Notary Public, State of ______________
My Commission Expires:                



MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have hereto set their hands on the date first
above written.




Witnesses:                    LENDER:
U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF
LB-UBS COMMERCIAL MORTGAGE TRUST 2007-C1, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-C1

By:
LNR Partners, LLC, a Florida limited liability company, successor by statutory
conversion to LNR Partners, Inc., a Florida corporation, as attorney-in-fact



____________________________            By:                        
Print Name:__________________            Name:                         
Title:                         


____________________________
Print Name:__________________


STATE OF FLORIDA        )
) SS:
COUNTY OF MIAMI-DADE    )


The foregoing instrument was acknowledged before me this _____ day of
_________________, 2014, by _______________, as _________________ of LNR
Partners, LLC, a Florida limited liability company, successor by statutory
conversion to LNR Partners, Inc., a Florida corporation, on behalf of said
limited liability company, as attorney-in-fact for U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF GE COMMERCIAL MORTGAGE
CORPORATION, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-C1, on
behalf of the said trust. He _____ is personally known to me or _____ has
produced a driver’s license as identification.
_______________________________________
Notary Public, State of Florida
Print Name:_____________________________
My Commission Expires:__________________
[AFFIX NOTARY STAMP ABOVE]

MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------








This instrument prepared by and upon recording please return to:
Marla I. Berman, Esq.
Bilzin Sumberg Baena Price & Axelrod LLP
1450 Brickell Avenue, Suite 2300
Miami, Florida 33131
Attn: Post Closing Department



MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




EXHIBIT "A"
LEGAL DESCRIPTION OF THE ORIGINAL MORTGAGED PROPERTY









MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------






EXHIBIT B


LEGAL DESCRIPTION OF ADDITIONAL PROPERTY ACQUIRED BY BORROWER TO WHICH THE LIEN
OF THE SECURITY INSTRUMENT IS SPREAD BY THIS AGREEMENT













MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------




EXHIBIT C


LEGAL DESCRIPTION OF NEW MORTGAGED PROPERTY





















MIAMI 3859485.10 72496/43267
EXECUTION COPY

--------------------------------------------------------------------------------












JOINDER BY AND AGREEMENT OF GUARANTOR


GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
(“Guarantor”), being guarantor of the Loan (as such term is defined in the
Agreement Regarding Loan (the "Agreement Regarding Loan") between U.S. Bank
National Association, a national banking association organized and existing
under the laws of the United States of America, not in its individual capacity
but solely in its capacity as Trustee for the Registered Holders of LB-UBS
Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through
Certificates, Series 2007-C1, as "Lender", and EM Columbus II, LLC, a Delaware
limited liability company as Borrower named therein, to which this Joinder (the
"Guarantor Joinder") is attached) pursuant to the Guaranty of Recourse
Obligations of Borrower dated as of November 20, 2006 and the Environmental
Indemnity dated as of November 20, 2006 executed by Borrower and Guarantor in
favor of Original Lender, as both are now held by Lender (collectively, the
“Guaranty”), hereby represents and warrants and acknowledges and agrees with
Lender the following:


1.    Reaffirmation of Guaranty. The Guaranty constitutes the valid, legally
binding obligation of Guarantor, enforceable against Guarantor, in accordance
with its terms. By its execution hereof, Guarantor waives and releases any and
all defenses, affirmative defenses, setoffs, claims, counterclaims and causes of
action of any kind or nature which any Guarantor has asserted, or might assert,
against any of Lender Parties which in any way relate to or arise out of the
Guaranty, or any of the other Loan Documents. Guarantor consents to the
execution and delivery of the Agreement Regarding Loan and the Spreader
Agreement by Borrower and agrees and acknowledges that the liability of such
Guarantor under the Guaranty and the Environmental Indemnity shall not be
diminished in any way by the execution and delivery of the Agreement Regarding
Loan or the Spreader Agreement or by the consummation of any of the transactions
contemplated thereby and that the term "Guaranteed Obligations" under the
Guaranty shall include fraud or intentional misrepresentation by Borrower in the
Agreement Regarding Loan or the Spreader Agreement.


2.    Agreements of Guarantor. Intentionally Deleted.


3.    Additional Liability of Guarantor.


(a)    Without limiting the terms of the Guaranty, Guarantor agrees that (i) any
failure of Borrower to comply with the Joint Marketing Covenants or (ii) any
failure of Borrower, after an Event of Default after the Effective Date, to
comply with the Cooperation Covenants or (iii) any attempt by Guarantor after
such Event of Default to interfere with Borrower's compliance, with the
Cooperation Covenants, shall subject Guarantor to recourse for the full
Indebtedness following notice and a fifteen (15) day period in which to cure;
provided however in no event shall Guarantor's liability for the Indebtedness
exceed $3,000,000.00.



MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------




(b)    Subject to 3(a) above, the term "Guaranteed Recourse Obligations of
Borrower" as set forth in the Guaranty shall include the obligations and
liabilities of Borrower for which Borrower shall be personally liable pursuant
to Section 3.4(b) and Section 3.8 of the Agreement Regarding Loan, in addition
to the Note, the Loan Agreement and other Loan Documents.


4.    Defined Terms. All terms that are used herein that are not defined herein
shall have the meaning ascribed to them in the Agreement Regarding Loan.


5.    Waiver of Trial by Jury. GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF GUARANTOR OR LENDER RELATING TO THE LOAN AND
THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT AND THE OTHER
BORROWER DOCUMENTS. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.


(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)







MIAMI 3859485.10 72496/43267
EXECUTION COPY
    

--------------------------------------------------------------------------------






Guarantor has executed and delivered this Joinder and Agreement to be effective
as of the Effective Date of the Modification Agreement.


GUARANTOR:


Witnesses:


GLIMCHER PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership


By:
Glimcher Properties Corporation, a Delaware corporation, its sole general
partner



Signature:                        By:                        
Print Name:                        Name:                        
Print Title:                    
Signature:                 
Print Name:                




ACKNOWLEDGMENT
STATE OF                 )


COUNTY OF                 )


On this _____ day of __________, 20___, before me, the undersigned notary
public, personally appeared __________________________, proved to me through
satisfactory evidence of identification, which was his driver's license, to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose.




                            
(Official signature and seal of notary)
Name:                             
My commission expires:











MIAMI 3859485.10 72496/43267
EXECUTION COPY
    